                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



 EDUARDO ORTIZ, individually and
 on behalf of all others similarly
 situated, et al.,
                                                 No. 2:19-cv-20543-KM-ESK
                    Plaintiffs,
                                                           OPINION
              vs.

 CANOPY GROWTH CORPORATION,
 BRUCE LINTON, MARK ZEKULIN,
 MIKE LEE, TIM SAUNDERS, DAVID
 KLEIN and RADE KOVACEVIC,

                    Defendants.


KEVIN MCNULTY, U.S.D.J.:

      Plaintiffs bring a putative securities class action against Canopy Growth
Corporation (“Canopy”), the largest cannabis company in Canada, and against
numerous individuals who served or are currently serving in high-ranking
positions with that company. Plaintiffs allege that Canopy failed to timely
disclose numerous facts, and that as a result the company’s stock price was
artificially inflated. Ultimately, plaintiffs claim, the truth came out and
Canopy’s stock price fell precipitously.

      Now before the Court is defendants’ motion to dismiss the complaint for
failure to state a claim. See Fed. R. Civ. P. 12(b)(6). Defendants argue that
plaintiffs have failed to plead scienter or any false or misleading statements.
For the reasons stated below, the defendants’ motion to dismiss the complaint
is GRANTED. Plaintiffs, however, will be permitted the opportunity to amend
the complaint.



                                           1
    I.      BACKGROUND 1
            A. Plaintiffs

         Plaintiffs are a class of all persons and entities who purchased or
otherwise acquired publicly traded Canopy securities sold on the New York
Stock Exchange (“NYSE”) between June 27, 2018 and May 28, 2020, inclusive.
(DE 65, Second Amended Complaint (“SAC”) ¶¶ 1, 26–27.) They bring claims
under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934
(“Exchange Act”) and Rule 10b-5 promulgated thereunder. (Id.; 15 U.S.C.
78j(b); 15 U.S.C. § 78t(a).)

            B. Canopy

         Defendant Canopy is a Canadian corporation with its principal executive
offices in Ontario, Canada. (SAC ¶ 28.) The company describes itself as a
world-leading, multi-brand cannabis company, offering varieties in dry flower,
oil, and gelcap forms. (Id. ¶ 43.) It has been listed on the NYSE since May 24,
2018 and the Toronto Stock Exchange since April 4, 2014. (Id. ¶ 28.) The
company first sold cannabis oils in 2016 and began selling cannabis in gelcap
form in 2017. (Id. ¶ 43.)

         Defendant Bruce Linton founded Canopy. He served as its CEO until
June 2018, and as co-CEO until July 2, 2019. (Id. ¶ 29.) On July 3, 2019, he
was fired. (Id. ¶ 29.) Defendant Mark Zekulin served as Canopy’s President and
co-CEO from June 27, 2018 to July 3, 2019 and as CEO from July 2, 2019 to
January 13, 2020. (Id.) At that point, defendant David Klein took over as
President and CEO, though defendant Zekulin remained at the company as a
strategic adviser until June 30, 2020. (Id. ¶¶ 30–31.) Defendant Tim Saunders
served as CFO until June 1, 2019, after which that role was taken over by
defendant Mike Lee. (Id. ¶¶ 32–33.) Defendant Rade Kovacevic joined Canopy in
2016 and served in a variety of Vice President-level roles before becoming the


1      For the purposes of this motion to dismiss, I assume all facts alleged in the
complaint are true and draw all reasonable inference in plaintiffs’ favor. Winer Family
Trust v. Queen, 503 F.3d 319, 327 (3d Cir. 2007).

                                           2
company’s president in July 2019 and Chief Product Officer in June 2020. (Id.
¶ 34.)

            C. Canada Legalizes Cannabis Use in Canada

         On June 18, 2018, the Canadian Federal Government passed a bill
legalizing recreational marijuana use in Canada. (Id. at ¶ 45.) 2 The bill
permitted legal recreational sales of certain cannabis products, including dry
flower, oils, and gelcap products, starting October 17, 2018. (Id.) Regulation of
recreational sales, however, was left to Canada’s provinces. (Id. ¶ 46.)

         Several Canadian provinces, including the most populous, Ontario, 3
initially opted to permit recreational cannabis sales solely through government-
operated retail stores, and committed only to opening 40 such stores, or
approximately one store for every 358,000 people. (Id. ¶¶ 48, 50.) Though
Ontario eventually announced in August 2018 that it would permit private
retail stores, it stated that no such stores would open prior to April 1, 2019.
(Id. ¶ 52.) Canopy noted that those provinces’ slow move towards retail would
delay its sales growth; in disclosures prior to the Class Period, Canopy
anticipated that it would take two years or longer to develop a full network of
retail cannabis stores capable of satisfying consumer demand. (Id. ¶ 47.)
Indeed, when the recreational market opened on October 17, 2018, there were
only 18 Canopy-operated stores in all of Canada, and none in Ontario. (Id. ¶
51.)

            D. Canopy Increases its Cannabis Production Capacity

         On February 16, 2018, the Canadian government granted a license for a
joint venture in which Canopy had a majority stake. (Id. ¶ 59.) The license
permitted 840,000 square feet of growing space for cannabis plants in
Aldergrove, British Columbia, which could spread into 1.3 million square feet


2 Medical marijuana had been permitted for some uses in Canada since 2001; Canopy

has for some time been selling marijuana in that market via business-to-consumer
mail order sales. (Id. ¶ 44.)
3   Ontario comprises 37% of Canada’s population. (Id. ¶ 8.)

                                            3
for flowering and harvesting. (Id.) On April 13, 2018, the government granted
the joint venture an additional 900,000 square feet for growing cannabis plants
in Delta, British Columbia, to spread into 1.7 million square feet for flowing
and harvesting. (Id.) In a February 16, 2018 press release, defendant Zekulin
stated that the site would position the company “to continue this trend as
Canada’s, and indeed the world’s largest, most reliable and most diversified
producer and seller of high quality regulated cannabis.” (Id. ¶ 60.)

      According to former employees FE3 and FE4, 4 instead of purchasing and
outfitting new greenhouses to grow cannabis in Aldergrove and Delta, Canopy
opted to retrofit old, existing greenhouses which had been used to grow
peppers. (Id. ¶ 73.) Those greenhouses lacked the necessary lighting,
humidifiers, and watering capabilities needed to produce high-quality
cannabis. (Id.) FE1 stated that those problems led to seeds mixed with flowers,
lower yield, and low-quality, immature buds. (Id. ¶ 82.) FE4 confirms that the
absence of light in the facilities caused immature cannabis. (Id. ¶ 81.) FE3 and
FE4 both further noted that the humidity problems in the facilities caused
“bud rot” and “grey mold.” (Id. ¶ 83.) FE3 states that Canopy never solved the
lighting problems in those facilities. (Id. ¶ 81.)

      Cannabis is graded according to quality. “Bud”-grade cannabis, which is
the highest grade, can be sold in its dry flower form. (Id. ¶¶ 74–75.) Any grade
lower than “bud”-grade cannot be used in dry flower form but can nevertheless
be used for extraction, in which the active ingredients are extracted from the


4Canopy pleads a portion of its case through confidential informants. I will refer to
them throughout this opinion as “FE” (“former employee”) and the number assigned to
them in Canopy’s complaint. FE3 was a compliance officer based in Canopy’s
Aldergrove facility who worked in the Delta facility as well. (Id. ¶ 71.) FE3 trained
employees in standard operating procedures, audited the amount of cannabis plants
and dried cannabis stock, and produced inventory reports. (Id.) FE3 reported to other
employees in quality assurance but did not directly work with the individual
defendants. (Id.) FE4 was manager of finance operations for Canopy’s western region,
which included Aldergrove and Delta, and at a time served as operations manager for
the Aldergrove facility. (Id. ¶ 72.) FE4 reported to the general manager of the
Aldergrove facility. (Id.)

                                          4
plant and reduced to oil or gelcap form. Canopy’s Aldergrove and Delta facilities
did not grow “bud” quality cannabis, but rather only C or C-minus grade
cannabis, which could only be used to produce extracts like oil or gelcap
products. (SAC ¶ 75.) FEs 1, 3, and 4 attribute the failure to grow “bud” quality
cannabis to the lighting, humidity, and watering problems they identified at the
facilities. (Id. ¶¶ 77, 80–83.) Plaintiffs claim that because Canopy’s facilities
were only capable of producing extracts, the company produced an oversupply
of extract products like oils and gelcaps. (Id. ¶ 79.) According to FE4,
Aldergrove and Delta produced such a large quantity of extract products only
because the greenhouses were not suitable for growing anything else. (Id. ¶¶
79–80.)

      According to FE3, the low quality of the plants at these facilities was
openly and often discussed, including by several company vice presidents and
regional general managers. (Id. ¶ 78.) FE3 claims that Canopy senior
executives, including defendant Linton, visited the sites regularly in 2018 and
2019 and knew about the low quality of the plants. (Id. ¶¶ 85–86.) FE3 recalled
a particular occasion in which defendant Linton asked employees direct and
detailed questions and the employees answered honestly regarding lighting
issues and other causes of low-grade cannabis production. (Id. ¶ 86.) Linton
specifically asked the master grower why the plants were so small and the
master grower cited lighting problems. (Id. ¶ 87.)
      Defendant Kovacevic posted on Twitter that he had visited the Aldergrove
facility, where he found that Canopy’s “vegging plants [were] looking super
healthy!” (Id. ¶ 89.) He attached pictures of cannabis plants to his post, but,
according to FE3, the plant photos were actually of plants from the Delta
facility. (Id.) FE1 5 states that Canopy’s executives knew about the production
challenges faced at the Aldergrove and Delta facilities, and recalls weekly




5 FE1 was lead director of genetic research at Canopy from December 2018 through

January 2020. (SAC ¶ 65.)

                                          5
meetings attended by defendant Kovacevic in which the attendees mocked the
poor conditions of the growing facilities and low-quality product. (Id. ¶ 88.)
      FE1 explains that his supervisor, Jim Brandle, told FE1 that he
personally conveyed to defendant Linton the problems in Canopy’s
greenhouses. (Id. ¶ 95.) FE1 claims that Linton knew about the problems with
the greenhouses even before speaking with Bundle, because, according to FE1,
the company had been budgeting to fix those problems. (Id. ¶ 96.) Brandle told
FE1 that he told Kovacevic about the problems with the low quality of the
cannabis in every interaction he had with Kovacevic. (Id. ¶ 97.)
      As 2020 began, Canopy held 115 metric tons of unsold cannabis
inventory, nearly double the 68 metric tons it had sold since Canada legalized
recreational marijuana. (Id. ¶ 16.) According to FE1, cannabis products expire
one year from the date of production. (Id. ¶¶ 66–67.)

          E. Canopy’s Market Predictions

      Canopy repeatedly told investors that it anticipated the cannabis market
would grow, and that its inventory was matched to its expectations of market
demand. (See, e.g., id. ¶ 147 (June 27, 2018 press release attached to Canopy’s
6-K 6 which stated that “[i]nventories are continuing to be scaled to meet
management’s expectation of market demands, including the legalized
recreational market expected later in calendar 2018.”).) The company explained
that its goal was to “position itself as an early leader in terms of cannabis and
cannabis oil production.” (DE 67-14, Ex. L to Motion to Dismiss (June 2018 6-
K at 4–5). 7) It warned, however, that it had to “rely largely on [its] own market


6 A 6-K form is used by foreign issuers of securities to inform investors of certain
information. Because foreign issuers are not required to submit Forms 10-Q or 8-K,
this is often the only information furnished by foreign private securities issuers
between annual reports. SEC Form 6-K, Investopedia
https://www.investopedia.com/terms/s/sec-form-6k.asp.
7The Court may, on a motion to dismiss, “consider ‘document[s] integral to or
explicitly relied upon in the complaint,’” In re Asbestos Products Liability Litig., 822
F.3d 125, 134 n.7 (3d Cir. 2016) (quoting In re Burlington Coat Factory Sec. Litig., 114
F.3d 1410, 1426 (3d Cir. 1997)), such as the financial disclosures and call transcripts
attached to Canopy’s motion to dismiss, see In re Aetna, Inc. Sec. Litig., 617 F.3d 272,

                                           6
research and market demand which may not materialize” and cautioned that
“trends in the adult-use cannabis market can only be forecast ahead of its
anticipated legalization in the summer of 2018.” (DE 67-6, Ex. D to Motion to
Dismiss, (June 2018 AIF 8 at 34).)

      The company also warned that there could be no guarantee that the
provinces would legalize cannabis on the timescale that the company hoped.
(See id. (June 2018 AIF at 35) (noting that regulation was left to the provinces
and that there was “no guarantee” that “terms announced by such provinces . .
. will create the growth opportunities that we currently anticipate.”).) Indeed,
many provinces were slow to roll out retail stores: Ontario, for instance,
delayed private retail store openings until April 1, 2019, and initially committed
to issuing only 40 retail licenses, to be awarded via random lottery. (DE 67-11,
Ex. I to Motion to Dismiss, (Nov. 2018 Earnings Call Tr. at 6).) By June 2019,
Canopy had opened only 23 stores in all of Canada. (SAC ¶ 57.) The company
remained “upbeat,” however, stating that it believed the retail channel was
“growing” (DE 67-16, Ex. N to Motion to Dismiss (June 2019 Earnings Call Tr.
at 13)), and that provinces like Ontario were “looking for supply to come on to
meet demand across the product mix . . .,” (DE 67-15, Ex. M to Motion to
Dismiss (Aug. 2019 Earnings Call. Tr. at 27).)

      Plaintiffs claim, however, that internally the company did not believe its
own statements about expected demand. FE5, 9 who worked closely with


285 (3d Cir. 2010) (“What the rule seeks to prevent is the situation in which a plaintiff
is able to maintain a claim of fraud by extracting an isolated statement from a
document and placing it in the complaint, even though if the statement were examined
in the full context of the document, it would be clear that the statement was not
fraudulent.”) (quoting Burlington Coat Factory, 114 F.3d at 1426).
8 An Annual Information Form, or “AIF,” is a document which is filed annually and
which contains comprehensive business and financial information about an issuer.
Annual Information Form (AIF), Westlaw Practical Law, Glossary
https://ca.practicallaw.thomsonreuters.com/0-570-
.0162?transitionType=Default&contextData=(sc.Default)&firstPage=true.
9 FE5 was a brand manager for Canopy’s premium brands from 2016 to 2019 in

Ontario. (Id. ¶ 101.)

                                           7
defendants Kovacevic and Linton, claims that Canopy had “no data at all” to
predict the cannabis market or what products would be popular with
consumers. (Id. ¶¶ 101–02.) FE5 explains that because the quality of Canopy’s
cannabis declined, the company invested heavily in producing oils and gelcaps
and flooded the market with those products. (Id.) FE6 10 confirms this assertion,
explaining that the decision to overproduce oils and gelcaps was not rooted in
market expectations and that Canopy had no research indicating consumers
were interested in such products. (Id. ¶¶ 104–05.) According to FE6, the reason
for overproduction was that cannabis harvests had been low quality. (Id. ¶
105.) FE4 states that the Aldergrove and Delta facilities were intended to serve
as a major source of “bud” grade cannabis but in fact did not produce any
“bud” grade cannabis at all. (Id. ¶¶ 73–76.) FE6 states that overproduction was
not due to anticipated consumer demand. (Id. ¶ 105.) In February 2019, Chief
Marketing Officer Bigioni told FE6 that defendant Kovacevic had told Bigioni
that Canopy had produced far more oils and softgels than it could sell. (Id. ¶
106.)

        Additionally, plaintiffs claim that defendants either saw or had access to
their inventory records and overproduction of cannabis. According to FE2, 11
Canopy kept scrupulous records for tracking inventory and valuation and had
real-time inventory tracking which separately evaluated the company’s extract
products. (Id. ¶ 70.)

           F. Canopy’s Statements to Investors

        Over the course of the Class Period, Canopy made numerous statements
in filings with the SEC, press releases, and earnings calls with investors. In
numerous press releases between June and November of 2018, the company
stated some variation of the following: “inventories are continuing to be scaled


10 FE6 was a Toronto-based brand manager and senior brand manager at Canopy

from June 2018 through December 2019. (Id. ¶ 104.)
11 FE2 was a cost accountant and finance operations controller responsible for

manufacturing accounting for Canopy’s Canadian operations. (SAC ¶ 69.)

                                          8
to meet management’s expectation of market demands, including the legalized
recreational market expected later in calendar 2018.” (See, e.g., id. ¶ 109 (June
27, 2018 press release accompanying financial results for fourth quarter of
fiscal year 2019); id. ¶ 111 (June 28, 2018 (2018 Form 40-F 12); id. ¶ 113
(MD&A 13 attached to August 15, 2018 Q1 2019 report); id. ¶ 114 (November
14, 2018 earning conference call reporting second quarter 2018 financial
results).)

        On February 15, 2019, Canopy filed its quarterly report and associated
MD&A for the period ending December 31, 2018. (Id. ¶ 115.) In the MD&A,
Canopy noted that it had sustained growth in its “deep inventory levels” over
the past three months but stated that such buildup was necessary due to
“management[‘s] belie[f]” that all of the inventory “is required to meet expected
market demands, including the legalized recreational market.” (Id.) During an
earning conference call on that same day, defendant Linton told investors that
“this is not a stockpiling exercise at all, and we’re constantly looking at as the
provinces are turning up more stores, we need to fill that warehouse.” (Id. ¶
116.)

        Over the same period, Canopy’s cannabis inventory increased
significantly. On March 31, 2018, the company’s inventory was valued at
$101,607,000; by December 31, 2019, that amount grew to $622,575,000. (Id.
¶ 121.) Plaintiffs note that Canopy initially broke down the value of its
inventory by dry cannabis, oils, and gelcaps, but for the first time, in its
February 15, 2019 Q2 2019 report, Canopy only published the total value of
inventory. (Id. ¶ 127.)


12 The Form 40-F is an annual filing required of companies domiciled in Canada but

which have securities registered in the United States. It is the rough equivalent of the
Form 10-K, which is required of U.S.-based companies. SEC Form 40-F, Investopedia
https://www.investopedia.com/terms/s/sec-form-40-f.asp.
13An MD&A is a “Management’s Discussion and Analysis,” a section of a public
company’s annual or quarterly reports which address the company’s performance.
Management Discussion and Analysis – MD&A, Investopedia,
https://www.investopedia.com/terms/m/mdanalysis.asp.

                                            9
         G. Partial Disclosures

      On August 14, 2019, Canopy announced that it would be recording an
$8 million revenue reversal charge against anticipated returns of oils and
gelcaps. (Id. ¶ 128.) It explained that the return provision “reflects [its]
assessment of the overall inventory levels versus rate of sale . . . [a]nd the
precautionary step to account for that now because we think . . . [i]t has a
probability coming in the future.” (DE 67-15, Ex. M. to Motion to Dismiss,
(Aug. 2019 Earnings Call Tr. at 24).) In an accompanying press release, Canopy
stated that, after an evaluation of its falling sales of oils and gelcaps, “we
believe that the risk of an over-supply of certain oil and softgel formats may
exist in certain markets due, in part, to incomplete retail platforms in most
provinces.” (SAC ¶ 271.)

      Canopy informed investors during an August 15, 2019 earnings call that
its supply agreements with retailers in the provinces “allow for returns at any
point in the future.” (Id. ¶ 137.) This was the first time investors were ever
informed of that fact. (Id. ¶ 276.) Investors asked the company why oil and
gelcaps sales for the quarter were “essentially zero,” and whether the $8 million
charge for returns would be a “one-time event or is that something we could
expect to have coming in future quarters.” (Id. ¶ 9, 275.) Defendant Lee
responded that “this is something that I wouldn’t expect to move the P&L in the
future.” (Id. ¶ 275.) Defendant Kovacevic similarly assured another analyst that
the returns were not “a cause [for] concern going forward.” (Id. ¶ 277.) Analysts
further noted that gelcaps and oils sales had “went essentially to zero” as
opposed to “30 million or 35 million last quarter,” and asked whether “there
[were] any issues with production in getting those types of products out the
door.” Defendant Zekulin responded, “No it is not related to our production flow
here, simply related to the product mix that we see demand for and ensuring
that we allocate product appropriately to that mix.” (Id. ¶ 278.) The analyst
asked a follow-up question, inquiring why the company anticipated sales
margins to return to prior levels “when those levels of gelcaps and oils were


                                         10
probably too high to begin with”; defendant Zekulin responded that while
“there actually have been returns, [that] provision reflects our assessment of
the overall inventory levels versus rate of sale and precautionary step to
account for that” and that “oils and softgels were always going to be a smaller
part of that mix.” (Id.)

      On November 14, 2019, Canopy disclosed that it had recorded a
restructuring charge of over $32 million for returns and price concessions for
oils and gelcaps. That charge included price reductions and returns for
discontinued or slow-moving product, as well as a $16 million write-off of
excess or obsolete on-hand inventories. (Id. ¶¶ 11, 282; DE 67-7, Ex. E to
Motion to Dismiss, (Nov. 2019 Earnings Call Tr. at 7–8).) The company
explained that in its second quarter it “continued to see a disconnect between
inventory levels and the rate of sale for certain products in the market.” (DE
67-7, Ex. E to Motion to Dismiss (Nov. 2019 Earnings Call Tr. at 7).) As a
result, it “modified [its] retail pricing architecture and [its] package assortment”
and, “following the shift in this strategy, [it] reviewed all remaining inventories
for both product on hand as well as product in the provinces.” (Id.) The revenue
reductions and inventory write-offs left the largest provinces with less than $2
million in inventory of oils and gelcaps and Canopy itself with less than $10
million in oils and gelcaps inventory, which, the company told investors, meant
“this issue is fully behind us.” (Id at 8.)

      In an accompanying press release, defendant Zekulin was quoted as
stating that the company “took the necessary steps to address inventory levels
on our oils and softgels.” (SAC ¶ 283.) In an accompanying MD&A, the
company explained that “the risk of over-supply of certain oil and softgel
formats existed in certain markets due, in part, to underdeveloped retail
markets in several provinces,” and stated that it had taken steps, including
customer education and pricing approaches, in order to “lead to an appreciable
reduction in provincial and territorial inventories,” in addition to the
acknowledged oversupplies which it incorporated in the restructuring charge.


                                          11
(Id. ¶ 284.) The company explained that “overall demand for oils and softgels in
the recreational cannabis market has not met our initial understandings and
expectations at the time of launch,” so “a risk exists that a portion of our
inventory of certain recreational oil and softgel products may not be sold within
a reasonable timeframe.” (Id.) Defendant Zekulin stated that the Ontario
government’s “inability . . . to license retail stores . . . has resulted in half of the
expected market in Canada simply not existing” which he noted had created
“meaningful short-term problems.” (DE 67-7, Ex. E to Motion to Dismiss (Nov.
2019 Earnings Call Tr. at 4).) He noted that “Ontario has made a commitment
to move toward an open allocation of retail licenses” but stated that “cannot
come soon enough . . . . until this happens, the cannabis sector cannot reach
its full sales potential.” (Id. at 5.)

       During a question-and-answer period with analysts, defendant Kovacevic
explained that “last year at the rollout of legalization, we had little to no data.
We are looking at what U.S. markets had done but we had nothing within the
Canadian regulatory context for recreational legalization while making
production decisions.” (SAC ¶ 288.) He further explained that “the big change
that we’ve had over the last 12 months is we now have data . . . . we’re seeing
what is selling through the customers so that we could change our product
portfolio and our mix . . . .” (Id.)

       Three months later, during an earnings conference call on February 20,
2020, defendant Klein informed investors that Canopy was engaging in a
“thorough strategic review of [its] footprint” in order to “align [its] resources and
investments with the size and growth rate of the market as it exists today.
We’ve begun taking steps designed to bring our inventory in balance with our
supply demand understand.” (Id. ¶¶ 13, 292.) Defendant Lee stated that the
“balance of our inventory is really our bud inventory [(dry flower cannabis)] and
we feel very good that we’re balanced on high THC bud. We feel very good that
we’re balanced on low THC, high CBD bud. The mainstream bud which is the
balance is what we call it. We’re a little longer than what we’d like to be today.


                                          12
And that’s the piece that were continuing to work through.” (Id. ¶ 246.)
Defendant Lee stated during the same call that the company had “take[n] down
some capacity at our Delta facility and British Columbia is one of our first
steps to help bring supply and demand into balance.” (Id. ¶ 266.)

       Then, on March 4, 2020, defendant Klein announced that the company
would record pre-tax charges between $700–800 million for its fourth quarter
2020 and full year 2020 results. (Id. ¶ 14.) Canopy announced it was closing
the Aldergrove and Delta facilities, which constituted approximately 40% of its
production space, and firing 500 employees. (Id. ¶¶ 14, 297.)

       On May 29, 2020, Canopy announced its financial results for the full
year and fourth quarter of fiscal year 2020, in which it recorded impairment
and restructuring charges totaling $743 million. (Id. ¶ 17.) The company
impaired $563 million in assets, primarily related to properties, plants, and
equipment the company used for cultivation. (Id.) It also impaired $132 million
in inventory via write-offs—primarily from cannabis which was going to be
thrown away. (Id.)

       On an earnings call in connection with the May 29, 2020 announcement,
defendant Klein explained that “there’s no denying that we overbuilt our
facilities, and that while the ‘dramatic[]’ increase in inventory and facilities ‘was
a great talking point,’ it ‘came with great consequences.’” (Id. ¶ 18.)

       The August 14, 2019, November 14, 2019, March 4, 2020, and May 29,
2020 disclosures all resulted in significant drops in Canopy’s share price. (Id. ¶
21.)

          H. Alleged False and Misleading Statements

       Plaintiffs allege a number of false and misleading statements made by
Canopy.

       1. Oils and Gelcaps Inventory

       Plaintiffs allege Canopy made a number of misleading statements
regarding its oil and gelcaps inventory. Specifically, they cite a statement in


                                         13
Canopy’s June 27, 2018 press release accompanying a 6-K which stated that
“[i]nventories are continuing to be scaled to meet management’s expectation of
market demands, including the legalized recreational market expected later in
calendar 2018.” (Id. ¶ 147.) This statement, or closely similar variations of it,
was repeated in press releases issued on August 15, 2018 and November 14,
2018, accompanying Canopy’s filed 6-Ks issued on the same date (id. ¶¶ 153,
160), as well as in MD&As filed on August 15, 2018, November 15, 2018, and
February 15, 2019. (Id. ¶¶ 154, 161, 170.) It was also repeated in statements
by defendant Saunders during scripted remarks on a November 14, 2018 call,
(Id. ¶ 162.)

      During that same November 14, 2018 call, defendant Saunders stated in
scripted remarks that

      Management continues to believe that significant demand will
      develop for cannabis oil and in particular soft gels in the
      recreational market. As such, the company continues to increase
      inventories at extract grade dry cannabis, held for conversion, and
      increased the quantity of cannabis oil and soft gel caps that we
      have on hand.

(Id. ¶ 164.)

      Canopy also filed a 2018 Annual Information Form (“AIF”) with the SEC
on June 28, 2018 as an exhibit to its 2018 40-F Form, which contained a
section entitled “Risk Factors.” (Id. ¶ 149.) That section did not contain any
reference to Canopy’s oil and gelcap inventory buildup. (Id.) A later AIF filed on
June 26, 2019 contained the same section and did not mention any basis for
caution regarding inventory buildup. (Id. ¶ 180.) 14 “Risks and Uncertainties”
sections of MD&As filed on August 15, 2018, November 15, 2018, February 15,
2019, and August 14, 2019 similarly disclosed no risk factors concerning




14 These AIFs were audited by Deloitte in 2018 and KPMG in 2019. (DE 67 at 5; see,

e.g., DE 67-10, Ex. H to Motion to Dismiss (2019 Form 40-F at 1).)

                                         14
inventory buildup in general or inventory buildup of gelcaps and oils
specifically. (Id. ¶¶ 156, 166, 172, 188.)

      On June 28, 2018, Canopy also filed with the SEC its consolidated
financial statements for the years ended March 31, 2018 and 2017, which
contained valuations of Canopy’s inventory assets. (Id. ¶ 151.) Canopy valued
its inventory as $101,607,000, consisting of $30,198,000 in Cannabis Oils,
$2,768 in capsules, and $65,423,000 in inventory of Dry Cannabis. (Id.)
Subsequent Consolidated Financial Statements filed with the SEC on August
15, 2018, November 15, 2018, February 15, 2019, June 26, 2019, and August
14, 2019 similarly represented Canopy’s inventory assets without impairing its
inventory value for oil or gelcap inventory excess. (Id. ¶ 158, 168, 174, 182,
186.) On February 15, 2019, Canopy recorded $83,048,000 in net revenue for
the three months ended December 31, 2018 and $132,291,000 for the nine
months ended December 31, 2018 without reserving revenue for returns or
price concessions. (Id. ¶ 176.)

      On the August 15, 2019 earnings call which accompanied Canopy’s
disclosure of the $8 million in returns of oils and gelcaps, Defendants were
asked whether the returns were likely to be repeated in future quarters. (Id. ¶
190.) Defendant Lee replied that “this is something I wouldn’t expect to move
the P&L in the future.” (Id.) Defendant Kovacevic assured investors that the
returns were not “a cause [for] concern going forward.” (Id. ¶ 191.) Defendant
Zekulin stated that the returns were “not related to our production flow here,
simply related to the product mix that we see demand for.” (Id. ¶ 192.)

      2. Dry Flower Inventory Statements

      Plaintiffs allege that defendants made false statements regarding their
dry flower inventory as well. Many of these allegedly false statements are the
same statements that were referenced in connection with the gel caps and oils
above. (See id. ¶¶ 194, 200, 209 (6-K press releases); id. ¶¶ 196, 223 (AIF risk
factor statements); id. ¶¶ 198, 205, 215, 221, 225, 227, 233 (valuation of
inventory in consolidated financial statements); id. ¶¶ 201, 203, 210, 213, 217,

                                        15
219, 229, 235, 242 (MD&A risk factor statements), id. ¶¶ 231–32 (Kovacevic
and Zekulin comments regarding $8 million charge).) Essentially, plaintiffs
fault Canopy for falsely stating that its inventory was scaled to expected market
demand, failing to disclose that its inventory was a material risk, and for giving
a valuation of its inventory without impairing it for obsolescence or expiration.

      On the August 15, 2019 call, after the $8 million revenue reversal was
announced, an analyst asked how confident Canopy executives were that they
would not experience returns on their flower products as they had on oils and
gelcaps. (Id. ¶ 207.) Defendant Zekulin responded that the Canopy was “very
confident. I think part of our effort to push product out early and obtaining
market share, wasn’t strictly for the purpose of obtaining market share.” (Id.)
He went on to explain that he believed the customer loyalty the company
developed through that initial push would help the company to continue to
hold its market share. (Id.)

      On a November 14, 2019 earnings call, an analyst asked whether
Canopy would “have to start to write off inventory anyway” in reference to dry
cannabis. (Id. ¶ 237.) Defendant Kovacevic denied that dry cannabis write-offs
would be necessary, identifying “4 to 5 months inventory as the ideal length of
period for dry flower to make sure we have continuity of availability” and
stating that “we feel very happy with our inventory level today and that they’re
setting us up for success.” (Id.) Another analyst asked if the company would
have to “slow down your production? Do you have to shut down some
facilities?” if Ontario did not permit stores to open quickly; defendant Zekulin
responded “[w]e’re waiting for stores, we cannot—to your point, if Ontario
doesn’t open stores for another year, we all have a problem. I don’t think we
can wait, you try to look that, but there is no reason to expect that will
happen.” (Id. ¶ 238.)

      On February 14, 2020 Canopy’s consolidated financial statements listed
inventory assets valued at $622,575,000 as of June 30, 2019, compared to
$262,105,000 as of March 31, 2019. (Id. ¶ 240.) That included $472,215,000 of

                                        16
“work-in-progress” inventory. (Id.) Canopy’s inventory valuation was roughly
equal to that of nearly five of its main competitors combined. (Id.)

      In its February 14, 2020 MD&A, Canopy stated that while it had
recorded charges from excess inventory in the amount of $17 million and had
made an $8 million revenue adjustment due to returns, “[t]hese charges did
not recur to the same extent in the third quarter of fiscal 2020.” (Id. ¶ 244.)
Defendant Lee also stated that the company was “balanced” with respect to its
dry flower inventory while acknowledged that it was “a little longer than what
we’d like to be today.” (Id. ¶ 246.)

      3. Production Facilities

      Plaintiffs also allege that Canopy made false and misleading statements
regarding its production facilities. In the “Risk Factors” section of Canopy’s
2018 AIF filed on June 28, 2018, the company did not disclose any risks
associated with its expansion of its grow facilities, instead merely advising
investors as follows:

      The Company’s growth strategy contemplates outfitting its facilities
      with additional production resources. A variety of factors could
      cause these activities to not be achieved on time, on budget, or at
      all. As a result, there is a risk that the Company may not have
      product or sufficient product available to meet the anticipated
      demand or to meet future demand when it arrives.

(Id. ¶ 248.) The 2019 AIF filed on June 26, 2019 similarly did not disclose any
risk factors relating to the company’s expansion of its production facilities, but
instead focused its discussion of risk factors solely on potential breaches of
security. (Id. ¶ 258.) The August 15, 2018, November 15, 2018, February 15,
2019, August 14, 2019, and February 14, 2020 MD&A “Risk Factors” section
similarly did not contain any caution regarding Canopy’s expansion of its grow
facilities. (Id. ¶¶ 250, 252, 254, 260, 264.)

      During the February 15, 2019 call, Defendant Linton explained that the
expansion of the company’s grow facilities was “not a stockpiling exercise at all,


                                         17
and we’re constantly looking at as the provinces are turning up more stores, we
need to fill that warehouse.” (Id. ¶ 256.) Defendant Zekulin responded to an
analyst’s question on the November 14, 2019 earnings call asking if the
company would have to “slow down your production” or “shut down some
facilities” if stores in Ontario did not open more quickly by stating that the
company would struggle if Ontario did not open stores for another year. (Id. ¶
262.)

        During the February 14, 2020 call, Defendant Lee explained that the
company had reduced capacity at the Delta facility as “one of our first steps to
help bring supply and demand into balance.” (Id. ¶ 266.) During the same call,
defendant Lee was asked whether the company would be required to “shut[]
down some production capacity” and “what that could mean to near-term
margins even if positive for the long-term.” (Id. ¶ 268.) Defendant Lee replied
that “shutting down facilities is really hard. So, we need to be very thoughtful
about it, very mindful about it, and we’re taking a strategic approach to say,
‘Look, we want to make sure that we’re designing our supply chain and our
footprint for not just the realities of today, but the realities of the next year, two
years, three years, as the size of the market develops, but also as the various
categories of the market develops, and we know that the value category is here
to stay.’” (Id.)

           I. Procedural History

        Plaintiffs initiated this action via a complaint filed on November 20,
2019. (DE 1.) I appointed Sultan Group and Pendola and Lurie as lead plaintiff
on February 10, 2020, pursuant to a stipulation among the plaintiffs. (DE 27.)

        Plaintiffs requested leave to file an amended complaint on April 14, 2020,
which I granted. (DE 49.) Plaintiffs filed that First Amended Complaint on June
4, 2020. (DE 52.)

        Defendants filed their first motion to dismiss on August 4, 2020. (DE 55.)
That motion to dismiss was rendered moot by a plaintiffs’ filing of a Second



                                         18
Amended Complaint on October 9, 2020 (DE 65), with leave of Magistrate
Judge Kiel (DE 66.).

         Defendants filed the now-operative motion to dismiss on November 23,
2020 (DE 67); plaintiffs filed their opposition on January 7, 2021 (DE 68); and
defendants filed a reply brief on February 8, 2021 (DE 71.)

   II.      LEGAL STANDARDS

         Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can
be granted. The moving party bears the burden of showing that no claim has
been stated. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). In
deciding a motion to dismiss under Rule 12(b)(6), a court must take all
allegations in the complaint as true and view them in the light most favorable
to the plaintiff. See Warth v. Seldin, 422 U.S. 490, 501 (1975); Phillips v. County
of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).

         To state a claim for securities fraud under Section 10(b) of the Exchange
Act and Rule 10b-5, a plaintiff must allege: (1) a material misrepresentation or
omission; (2) scienter; (3) a connection between the misrepresentation or
omission and the purchase or sale of a security; (4) reliance upon the
misrepresentation or omission; (5) economic loss; and (6) loss causation. City of
Edinburgh Council v. Pfizer, Inc., 754 F.3d 159, 167 (3d Cir. 2014).

         A plaintiff asserting securities-fraud claims pursuant to Section 10(b) of
the Securities Exchange Act and Rule 10b-5 must meet the heightened
pleading standard as set forth in the Private Securities Litigation Reform Act of
1995 (“PSLRA”). 15 U.S.C. § 78u-4(b). Under the PSLRA, a complaint alleging a
false or misleading statement must: “(1) ‘specify each statement alleged to have
been misleading [and] the reason or reasons why the statement is misleading,’
15 U.S.C. § 78u-4(b)(1), and (2) ‘state with particularity facts giving rise to a
strong inference that the defendant acted with the required state of mind,’ Id.
§ 78u-4(b)(2).” Rahman v. Kid Brands, Inc., 736 F.3d 237, 242 (3d Cir. 2013)
(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 321 (2007))

                                          19
(internal quotations omitted). The required state of mind is “scienter,” which is
defined as “a mental state embracing intent to deceive, manipulate, or
defraud.” Tellabs, 551 U.S. at 319.

      That PSLRA “particularity” standard has elements in common with the
pleading requirements for fraud set forth in Federal Rule of Civil Procedure
9(b). Institutional Investors Group v. Avaya, Inc., 564 F.3d 242, 253 (3d Cir.
2009); see Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state
with particularity the circumstances constituting fraud or mistake.”). Rule 9(b),
however, is both subsumed and supplemented by the requirements of Section
78u-4(b)(1) of the PSLRA. Id. (citing Miss. Pub. Emps. Ret. Sys. v. Boston
Scientific Corp., 523 F.3d 75, 85 n.5 (1st Cir. 2008)). Like Rule 9(b), the PSLRA
requires that a plaintiff plead the “who, what, when, where and how.” Id.
Section 78u-4(b)(1) adds a specialized requirement, however, where “an
allegation regarding [a defendant’s] statement or omission is made on
information or belief.” Id.; see 15 U.S.C. § 78u-4(b)(1). In such a case, plaintiff
must “state with particularity all facts on which that belief is formed”; that is,
the complaint must “describe the sources of information with particularity,
providing the who, what, when, where and how of the sources, as well as the
who, what, when, where, and how of the information those sources convey.” Id.

      The PSLRA also exceeds the requirements for pleading scienter contained
in Rule 9(b), which permits such mental states to be alleged generally. Id. As
interpreted by the Supreme Court, PSLRA’s particularity requirement requires
that the facts pled give rise to a “strong inference” of scienter. A court
considering a motion to dismiss for failure to plead scienter must weigh the
“plausible, nonculpable explanations for the defendant’s conduct” against the
“inferences favoring the plaintiff.” Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
551 U.S. 308, 323-24 (2007). A “strong inference” of scienter must thus be
“cogent and at least as compelling as any opposing inference of nonfraudulent
intent.” Id. at 314; see also id. at 324. “The inference that the defendant acted
with scienter need not be irrefutable, i.e., of the ‘smoking-gun’ genre, or even


                                         20
the most plausible of competing inferences.” Id. at 324 (internal quotation
marks omitted)). The pertinent question is “whether all of the facts alleged,
taken collectively, give rise to a strong inference of scienter, not whether any
individual allegation, scrutinized in isolation, meets that standard.” Id. at
322-23; see also id. at 325 (“[T]he court’s job is not to scrutinize each allegation
in isolation but to assess all the allegations holistically.”). Omissions and
ambiguities “count against inferring scienter.” Id. at 326.

      Those PSLRA pleading requirements apply whether the alleged
fraudulent statement at issue is an assertion of current fact or a prediction of
the future. Avaya, 564 F.3d at 253-54. However, when an allegation involves a
prediction, the Safe Harbor provision of the PSLRA immunizes from liability
any forward-looking statement that “is identified as such and accompanied by
meaningful cautionary language; or is immaterial; or [where] the plaintiff fails
to show the statement was made with actual knowledge of its falsehood.” Id. at
254; 15 U.S.C. § 78u-5(c).

      The dispute between these parties centers on two elements: a material
misrepresentation or omission (discussed in Section III, infra), and scienter
(discussed in Section IV, infra).

   III.   DISCUSSION: FALSE OR MISLEADING STATEMENTS

      Plaintiffs allege a variety of misstatements, which can be divided into five
categories: (1) Canopy’s numerous statements that their inventories were
scaled to meet management’s expectation of market demands; (2) Canopy’s
disclosure of “Risk Factors” in its AIFs and MD&As without cautions regarding
inventory buildup or excess production facilities, and in general its failure to
disclose that scaling inventory and production facilities posed a material risk to
the company; (3) Canopy’s valuation of its inventory on its financial statements
without impairments for inventory excess; (4) Canopy’s reporting of revenue
without including reserves for returns or price concessions and without
adequately disclosing the existence of absolute rights of return and the ability
of contracting partners to essentially cancel the contracts at will; and (5)

                                        21
numerous statements by the individual defendants. The fundamental alleged
misrepresentation underlying the majority of these statements is that Canopy
continually assured investors that its inventory levels were based on market
demand, while in truth the company was brand building and covering up its
inability to grow high-quality marijuana.

      Defendants counter these allegations with a variety of defenses: that the
statements were not misleading because they disclosed all of the relevant risks,
that they were not required to disclose operational issues, that the allegations
are not well pled, that the allegations relating to inventory are not actionable,
and that many of the statements in question are protected under the PSLRA’s
safe harbor provisions.

      First, I will eliminate those alleged misstatements to the extent that they
are protected by the PSLRA Safe Harbor provision. (Section III.A). Second, I will
consider Canopy’s alleged misstatements regarding market demand and the
risks posed by its inventory and production facility buildup. (Section III.B).
Third, I will analyze the alleged misstatements in Canopy’s consolidated
financial statements relating to inventory valuations and revenue recognition,
under the Supreme Court’s decision in Omnicare. (Section III.C).

          A. PSLRA Safe Harbor

      The PSLRA’s Safe Harbor provision, 15 U.S.C. § 78u-5(c)(1), provides in
pertinent part:

      (1) [A] person . . . shall not be liable with respect to any forward-
      looking statement, whether written or oral, if and to the extent that
      —
            (A) the forward-looking statement is—
            (i) identified as a forward-looking statement and is
            accompanied by meaningful cautionary statements
            identifying important factors that could cause actual results
            to differ materially from those in the forward-looking
            statement; or
            (ii) immaterial; or
      (B) the plaintiff fails to prove that the forward-looking statement—

                                        22
            (i) . . . was made with actual knowledge . . . that the
            statement was false or misleading . . . .

Because this provision is “written disjunctively,” each “cautionary-language
prong provides a separate, independent ‘inlet’ of protection even where
plaintiffs can show (or, for purposes of Rule 12(b)(6), adequately allege)
defendants’ knowledge of a statement’s falsity.” In re Aetna, Inc. Sec. Litig., 617
F.3d 272, 259 (3d Cir. 2010); see also OFI Asset Management v. Cooper Tire &
Rubber, 834 F.3d 481, 491 (3d Cir. 2016) (the “disjunctive statutory test
provides two distinct entrances to the safe harbor . . . . any forward-looking
statement is protected if it is either accompanied by ‘substantive and tailored’
cautionary statements or if the plaintiff fails to show ‘actual knowledge of
falsehood.’”) (emphasis added); De Vito v. Liquid Holdings Grp, Inc., 2018 WL
6891832 at *31 (D.N.J. Dec. 31, 2018).

      Forward-looking statements include “projections of future performance,
plans and objectives for future operations, and assumptions underlying
statements about future financial, economic, or operational performance. In re
Aetna, Inc. Sec. Litig., 617 F.3d 272, 279 (3d Cir. 2010). “[A] mixed
present/future statement is not entitled to the safe harbor with respect to the
part of the statement that refers to the present.” Avaya, 564 F.3d at 255
(quoting Makor Issues & Rights, Ltd. v. Tellabs, Inc., 513 F.3d 702, 705 (7th Cir.
2008)).

   1. Canopy’s Statements Regarding Management’s Expectation of
      Market Demands

      Defendants assert that “over 18 statements concerning ‘management’s
expectation of market demands’” are protected by the PSLRA’s safe harbor
because they were “plainly forecasts about future performance.” (DE 71 at 11.)
Specifically, they identify the statements that “[i]nventories are continuing to be
scaled to meet management’s expectation of market demands . . . .” (SAC ¶¶
114, 147, 153, 154, 160, 161, 162, 163, 164, 170, 194, 200, 201, 209–211,
217), and that “[m]anagement continues to believe that significant demand will

                                        23
develop for cannabis oil and in particular soft gels,” (Id. ¶ 164). They assert
that these statements were accompanied by specific cautionary language which
described the risks that may materialize related to future demand, noting that
each statement was accompanied by “language identifying the statements as
forward-looking subject to the PSLRA safe harbor.” (DE 67 at 28 n.21.) Finally,
defendants note that each investor call began with the defendants reminding
investors of the potential risks and the safe-harbor limitations. (See, e.g., DE
67-15, Ex. M to Motion to Dismiss (Aug. 2019 Earnings Call Tr. at 3).)

       i.      Are the Statements Forward Looking?

       Plaintiffs respond that these statements are not forward looking, but
actually “then-current statements of then-existing inventory and defendants’
contemporaneous assessments of same and corresponding demand.” (DE 68 at
34.) For example, they claim that the use of the word “continuing” in
“inventories are continuing to be scaled to meet management’s expectation of
market demands” indicates “then-existing expectation of then-existing
demand.” (Id.) In a similar vein, they assert that the statement “management
believes [inventory] is [all] required to meet expected market demands” is a
present-tense statement of management’s then-existing expectation of demand.
(Id. at 35.)

       I agree with defendants, but only to a point. Plaintiffs cannot circumvent
the Safe Harbor provision simply by identifying any aspect of a statement
which refers at all to the present time. Here, defendants’ statements that
inventories are scaled to “expectation[s] of market demand” or that they
anticipate that such demand “will develop” in the future are plainly expressions
of management’s expectation that their current levels of inventory are
appropriate for what they anticipate demand will be in the future. They are
therefore forward-looking statements. See Avaya, 564 F.3d at 255 (statement is
forward-looking where it “do[es] not justify . . . financial projects in terms of
any particular aspect of the company’s current situation” but rather “say[s]



                                         24
only that, whatever that situation is, it makes the future projection
attainable.”).
      Plaintiffs counter that Canopy’s statements relate to “then-existing
inventory.” (DE 68 at 34.) They are nevertheless forward-looking statements. As
Judge Wolfson explained in National Junior Baseball League v. Pharmanet
Development Group, Inc., forward-looking statements tied “to historical and
present facts” are still protected under the Safe Harbor provision because that
provision “extends not only to statements ‘containing a projection of revenues’
and ‘of future economic performance,’ but also to ‘any statement of the
assumptions underlying or relating to’ such statements.” 720 F. Supp. 2d 517,
533 (D.N.J. 2010) (quoting Avaya, 564 F.3d at 255). As Judge Wolfson noted,
“future projections to some degree are” always “based on the historical and
present financial situation of a company.” Id. Here, Canopy’s reference to its
inventories simply says that they are scaled to meet future demand, which
amounts to no more than the company’s disclosure of assumptions underlying
its prediction of what will be required for the future. These statements are, in
general, forward-looking pursuant to the PSLRA Safe Harbor provision. 15 And
they are protected.
      An important caveat: These future-oriented statements also, however,
have a present component, which I discuss in Section III.B.3.iii, below.
Plaintiffs are alleging that the company stated an opinion about future
demand, it is true. But they are also alleging something else. Those statements,
say plaintiffs, were a pretext to cover up a presently existing fact: the fact that
the facilities were incapable of producing anything beyond low-grade product,
even if there was a demand for high-grade product.
      Suppose, for example, there is a disastrous fire in my factory. I make a
public announcement that I am purposely curtailing production because I



15  Whether the production was skewed to low-grade cannabis because of the
limitations of the manufacturing facilities, as opposed to predictions of demand, is a
separate issue, and is discussed separately below.

                                          25
expect candidate X to be elected next month, and candidate X’s policies will be
bad for business. Now it is true, of course, that predictions about the political
environment are forward-looking, and hence protected. But my statement is
also misleading with regard to presently existing facts. It is a pretext; I am not
really concerned about candidate X’s policies, and I am using that stated
concern to conceal from investors that my factory is incapacitated. See In re
MobileMedia Sec. Litig., 28 F. Supp. 2d 901, 930 (D.N.J. 1998) (“Allegations
based upon omissions of existing facts or circumstances do not constitute
forward[-]looking statements protected by the safe harbor of the Securities
Act”); see also Castlerock Mgmt., Ltd. v. Ultralife Batteries, Inc., 68 F. Supp. 2d
480, 486 n.9 (D.N.J. 1999) (plaintiffs’ “claims are based upon ‘omissions of
existing facts and circumstances’ at the time the statements were made, and
do not constitute the forward-looking statements required by the
aforementioned doctrines.’”). Similarly, here plaintiffs claim that Canopy told
investors that it was scaling inventories to meet anticipated future demand,
when in fact it was doing so because it had no choice. In re Urban Outfitters,
Inc. Sec. Litig., 103 F. Supp. 3d 635, (E.D. Pa. 2015) (“statements made by
defendants are not afforded PSLRA’s safe harbor protections insofar as they
characterize ‘past events or current events’ or make reference to both future
events and present events.’”) (cleaned up).
      So there is a component of Canopy’s statements with respect to the
Aldergrove and Delta facilities that is not forward-looking for purposes of the
PSRLA safe harbor. That component—the allegation that the company covered
up the defective manufacturing capability of those facilities—merges with the
separate analysis in Section III.B.3.iii, infra.

      ii.    Did Canopy Accompany its Statements with Meaningful
             Cautionary Language?

      Plaintiffs further argue that to the extent the above statements were
forward-looking, they were not accompanied by meaningful cautionary
statements. The cautionary statements that Canopy did provide, they say, were


                                          26
mere boilerplate. (DE 68 at 36–37.) “[A] vague or blanket (boilerplate) disclaimer
which merely warns the reader that the investment has risks will ordinarily be
inadequate to prevent misinformation. To suffice, the cautionary statements
must be substantive and tailored to the specific future projects, estimates or
opinions in the [documents] which the plaintiffs challenge.” OFI, 834 F.3d at
491 (quoting GSC Partners CDO Fund v. Washington, 368 F.3d 228, 243 n.3 (3d
Cir. 2004)).

      Canopy asserts that it made a number of cautionary statements. First, it
notes that each challenged statement was accompanied by language identifying
the statements as forward-looking and subject to the PSLRA’s safe harbor. (DE
67 at 28 n.21 (citing February 2019 MD&A at 3).) That language read, for
example:

      This MD&A contains certain “forward-looking statements” within
      the meaning of the [PSLRA] . . . including but not limited to
      statements relating to . . . . the expected number of users of
      recreational cannabis or the size of the legal recreational cannabis
      market in Canada and internationally . . . . the Company’s
      expectations with respect to future performance . . . . product sales
      expectations . . . . inventory and production capacity expectations
      including discussions of plans or potential for expansion of
      capacity at existing or new facilities . . . .
      ....
      Forward-looking statements are based on the reasonable
      assumptions, estimates, internal and external analysis and
      opinions of management made considering its experience and
      perception of trends . . . as well as other factors that management
      believes to be relevant and reasonable at the date that such
      statements are made. Forward-looking statements involve known
      and unknown risks, uncertainties, assumptions and other factors
      that may cause actual results, performance or achievements of the
      Company to be materially different from any future results,
      performance or achievements expressed or implied by the forward-
      looking statements . . . . There can be no assurance that forward-
      looking statements will prove to be accurate, as actual results and
      future events could differ materially from those anticipated in such
      statements.

                                       27
(DE 67-5 Ex. C to Motion to Dismiss, (February 2019 MD&A at 3).)
      Additionally, at the beginning of each investor call, Canopy reminded
investors of the potential that “certain matters discussed during today’s
conference call or answers that may be given to questions could constitute
forward-looking statements. Actual results could differ materially from those
anticipated. Risk factors that could affect results are detailed in the company’s
annual information form and other public filings that are made available on
SEDAR.” (See, e.g., DE 67-15, Ex. M to Motion to Dismiss (Aug. 2019 Earnings
Call Tr. at 3).) Thus, investors were directed to Canopy’s written cautionary
statements with respect to statements made during phone calls.

      This disclosure might be too blanket or vague to constitute meaningful
cautionary language. See Tanaskovic v. Realogy Holdings Corp., 2021 WL
211049 at *17 (D.N.J. Jan. 21, 2021) (citing OFI Asset Mgmt., 834 F.3d at 491).
While it does identify specific categories of statements as specifically forward-
looking, such as “the expected number of users of recreational cannabis or the
size of the legal recreational market in Canada and internationally,” and “the
Company’s expectations with respect to future performance,” “product sales
expectations,” and “inventory and production capacity expectations,” the
warnings provided are not particularly specific to those categories. (DE 67-5
(February 2019 MD&A at 3 (warning about ‘known and unknown risks” and
that there “can be no assurance that forward-looking statements will prove to
be accurate”.))
      I need not reach that issue, however, because Canopy’s general
cautionary statement regarding safe harbor statements was accompanied by
more specific cautionary statements tailored to the very risks at issue in this
case. Those tailored cautionary statements are sufficient to invoke the safe
harbor provision as to the portion of these statements which looked to the
future.
      Specifically, before cannabis was legalized in Canada, Canopy disclosed
that it was required to “rely largely on our own market research and market

                                        28
demand which may not materialize”; noted that the company had to use its
“own market research to forecast sales as detailed forecasts are not generally
obtainable from other sources at this early stage of the medical cannabis
industry in Canada”; and disclosed that “market research relating to the adult-
use cannabis industry is not yet available and as such, trends in the adult-use
cannabis market can only be forecasted ahead of its anticipated legalization in
the summer of 2018.” (DE 67-6 at 48, Ex. D to Motion to Dismiss (June 2018
AIF at 34).) The company also disclosed that government actions, such as
provincial regulations or federal legislation, might fail to “create the growth
opportunities that we currently anticipate.” (Id. at 49.)
      After cannabis was legalized in Canada, Canopy included additional and
revised cautionary language that because the cannabis market was “brand
new,” it would take time for the company to develop an “understanding and
readiness for the real demand profile for regulated recreational cannabis
products, including the type/strain and quantity of products.” (DE 67-5 Ex. C
to Motion to Dismiss (Feb. 2019 MD&A at 4).) 16
      Those statements are sufficiently specific to justify applying the Safe
Harbor provision to the forward-looking portion of Canopy’s statements. The
cautionary provisions specifically note that before legalization, Canopy was
relying on its own predictions and expectations regarding the development of a
recreational cannabis market, and specifically warned that demand might not
materialize because the government’s legalization plan might not create the
growth opportunities the company anticipated. After legalization, the company
warned investors that the market was brand new and that both Canopy and its
provincially authorized retailer customers were in the process of determining
market demand, including, importantly for plaintiffs’ allegations here, “the

16 Canopy’s precise words were “it will take some time for Licensed Producers (“LP”),

including Tweed Inc. (“Tweed”), and provincial/territorial agencies to develop” such an
understanding. (Id.) Tweed is a subsidiary of Canopy, see Brands, Canopy Growth
Corporation https://www.canopygrowth.com/brands/; (SAC ¶ 59 (noting Canopy
owned joint venture known as “BC Tweed” which it used to purchase the Aldergrove
and Delta sites)).

                                          29
type/strain and quantity of products” which might be supported by that
demand. These cautionary statements are more than adequate to warn
investors of the possibility that Canopy’s market predictions might not come
true. Pharmanet, 720 F. Supp. 2d at 536 (forward-looking provision need only
mention “‘important factors that could cause actual results to differ materially’
without ‘list[ing] every factor’ or ‘even the particular factor that ultimately
causes the forward-looking statement not to come true.”) (quoting Silverman v.
Motorola, Inc., 2008 WL 4360648 at *12 (N.D. Ill. Sept. 23, 2008)).

      This conclusion is supported by Judge Chesler’s decision in Tanaskovic
v. Realogy Holdings Corporation, 2021 WL 211049. In Realogy, the defendant
real estate brokerage faced competitors who were offering higher commission
percentages (“splits”) to top sales agents. Id. at 1. Realogy increased its own
commission splits to remain competitive, but told investors that it expected the
need to increase splits to taper off eventually. Id. As it happened, however, the
company had to continue increasing its splits to keep up with competitors. Id.

      Judge Chesler considered the application of the Safe Harbor provision to
Realogy’s statements that it anticipated competition over commission splits to
taper off. Id. at 15–16. He first noted Realogy’s cautionary statement that the
company would make forward-looking statements “from time to time” which
were “based on various facts and derived utilizing numerous important
assumptions” and thus were “subject to known and unknown risks,
uncertainties, and other factors that may cause . . . actual results . . . to be
materially different from any future results . . . implied by such forward-looking
statements.” Id. at 17. The Judge rejected those statements as too vague and
boilerplate to adequately caution investors. Id.
      Judge Chesler then turned to another category of statements in which
Realogy specifically noted the risks of competitors encroaching on the
company’s profits, such as competition for productive sales agents, the
development or implementation of new technologies, and the company’s ability
to leverage data analytics. Id. at 18. Judge Chesler concluded that these


                                         30
disclosures were sufficiently tailored to the forward-looking statements in
question, which had all been regarding pressure on commission splits that the
company had claimed would eventually moderate. Id. Judge Chesler concluded
that because the company specifically disclosed the risk of competition, the
forward-looking statements were entitled to protection.

      Similarly, the cautionary statements at issue here warned investors of
the specific aspect of Canopy’s statements that plaintiffs assert were
misleading: namely, Canopy’s market predictions. Canopy disclosed to
investors that it faced a brand-new market and so there was little hard data on
which the company’s estimates could be based. It made clear that while it
hoped that its inventory was pegged to demand, that was at best an educated
guess. I conclude Defendants’ cautionary statements bring the future-oriented
portion of their statements about market expectation within the Safe Harbor
provision. As I say, the components of these statements that relate to current
circumstances are analyzed separately in Section III.C.

      iii.    Actual Knowledge

      Last, plaintiffs assert that defendants had actual knowledge of the
forward-looking portion of their market prediction statements’ falsity. (DE 68 at
36.) Because I conclude the Safe Harbor provision applies under the “forward-
looking and accompanied by cautionary statements” prong, I need not reach
this issue.

   2. Other Statements Claimed to Be Subject to the Safe Harbor
      Protection for Forward-Looking Statements

      Defendants also assert that a number of other statements are protected
by the Safe Harbor provision, including (1) a statement by defendant Lee that
management “wouldn’t expect [product returns] to move the P&L in the future,”
(SAC ¶ 190); (2) Defendant Linton’s statement on the February 15, 2019
earnings call that the company’s increase in facility capacity “is not a
stockpiling exercise at all, and we’re constantly looking at as the provinces are
turning up more stores, we need to fill that warehouse,” (id. ¶ 256); (3)

                                        31
defendant Zekulin’s statements on the August 15, 2019 earnings call that the
$8 million charge against revenues was “not related to our production flow
here” and that the company “remain[s] very confident” on dry flower inventory,
(Id. ¶ 278); (4) Defendant Kovacevic’s statement on the November 14, 2019
earnings call that the company “feel[s] very happy with our inventory level
today and that they’re setting us up for success,” (id. ¶ 237); and (5) Defendant
Zekulin’s statement on the November 14, 2019 call in response to a question
whether Canopy would “slow down production” or “shut down some facilities”
that “there is no reason to expect that will happen,” (id. ¶ 238, 262). 17
       Statements (1), (4), and (5) are all forward-looking statements; as
explained in Section III.A.1, supra, those statements pertain to the company’s
future expectations regarding demand, inventory levels, revenue and
production requirements. And they were accompanied by meaningful
cautionary statements about the uncertainty inherent in its business,
including that it faced a brand new market with an uncertain demand profile,
and that its sales relied on the Canadian government enacting regulations
which may not be forthcoming. (See SAC ¶ 190 (defendant Lee did not expect
the P&L to be moved “in the future” by returns); id. ¶ 237 (defendant Kovacevic
believed that inventory level is “setting [Canopy] up” for success); id. ¶ 238 (no
reason to expect slowing down production or shutting down some facilities “will
happen” unless “Ontario doesn’t open stores for another year”) (emphasis
added)); see also Section III.A.1.ii, supra, (detailing cautionary statements).
Plaintiffs’ argument that these statements are not forward-looking because
they concern existing inventory or revenue misconceives the forward-looking
statement analysis, as explained previously.



17 Plaintiffs assert that Defendant Lee’s statement on the February 14, 2020 earnings
call that the company “feel[s] very good that we’re balanced on high THC bud” and
“low THC, high CBD bud” but “a little longer than what we’d like to be today” on
“mainstream bud,” (id. ¶ 246), is not forward-looking. I agree, and defendants do not
contest that characterization in their reply, so I will not consider that statement in this
section.

                                            32
      I also conclude that Statement (2) is forward-looking when considered in
context. Defendant Linton was responding to an analyst who asked:

      In terms of preparation for the edible ingestible derivative market
      and looking at the inventory balance at the quarter end, 65% of
      that balance is work in process inventory. How is the preparation
      for the products in that market being handled while balancing also
      validation in the Canadian channels as well as internationally?

(DE 67-23 Ex. U to Motion to Dismiss (FQ3 Earnings Call, Feb. 15, 2019 at
17).) Linton replied that the company was “working on accumulating oils”
because “we find that oils are an extremely likely stabilized ingredient to fit into
everything from beverages to edibles to vapes.” (Id.) Defendant Saunders then
added that the “operations group [is] constantly looking at supply-demand
forecast, and allocating, what do we need the variety and formats.” (Id.) Linton
then said “Yes. And so this is not a stockpiling exercise at all. And we’re
constantly looking at as the provinces are turning up more stores, we need to
fill that warehouse.” (Id. at 18–19.)

      In context, then, defendant Linton was explaining that the company was
“working on accumulating oils” not as a “stockpiling exercise” but rather as
“preparation for [placing] the products in” warehouses for “the edible ingestible
derivative market,” based on “supply-demand forecast[s] . . . [of] what [Canopy]
need[s for] the variety and formats.” His statement that the company was
“looking at as the provinces are turning up more stores, we need to fill that
warehouse,” though phrased in the present tense, properly understood was
describing the company’s actions in preparation for future supply needs. See In
re Aetna, Inc. Securities Litig., 617 F.3d 272, 279–80 (3d Cir. 2010) (safe harbor
applies to “forward-looking projects . . . described . . . in present-tense
language” when present tense statements cannot “meaningfully be
distinguished from the future projection of which they are a part”) (quoting
Avaya, 564 F.3d at 255). I thus conclude this is a forward-looking statement
accompanied by adequate cautionary statements such as the disclosures


                                         33
regarding the company’s basis for its prediction of market demand detailed in
Section III.A.1.ii, supra.

      However, I conclude that Statement (3) is not forward-looking. In
context, that statement was as follows:

      Analyst: [regarding] the sales mix, particular [sic] on the
      recreational side of things. Can you just give us a little more color
      as to why the oil and gel caps of this quarter went essentially to
      zero. I think you were in 30 million or 35 million last quarter. Was
      that a decision in terms of allocation or was there any issues with
      production in getting those types of products out the door[?] . . . .


      Defendant Zekulin: . . . . No it is not related to our production flow
      here, simply related to the product mix that we see demand for and
      ensuring that we allocate products appropriately to that mix . . . .
      [O]ur oils and softgel products remain exceptionally popular and
      an increasing share of our Canadian medical base and an
      increasing share of our global exports to medical market. So I
      think it is just an indication of properly seating the market with
      what customers are buying at the tail.

(SAC ¶ 278.) Defendant Zekulin’s statement concerns the “product mix that
[Canopy] see[s] demand for” and regards the company’s oil and gel caps sales
for the quarter. He was speaking about existing demand, not future demand,
so this is not a forward-looking statement.

      I thus conclude that Statement (3) is not protected by the Safe Harbor
provision. I find Statements (1), (2), (4), and (5), however, are protected.

   3. Immaterial Puffery

      Defendants assert that some of their statements are mere puffery, and so
cannot be considered actionable misstatements. They identify their statements
that they: (1) “remain very confident” in their sales outlook over the next few
quarters such that they did not expect to have to insert provisions for returns




                                         34
on dry flower sales, (SAC ¶ 207) 18; and (2) that “the balance of the inventory is
really our bud inventory and we feel very good that we’re balanced on high THC
bud. We feel very good that we’re balanced on low THC, high CBD bud. The
mainstream bud which is the balance is what we call it. We’re a little longer
than what we’d like to be today,” (id. ¶ 246). 19

      “[A]lthough questions of materiality have traditionally been viewed as
particular appropriate for the trier of fact, complaints alleging securities fraud
often contain claims of omissions or misstatements that are obviously so
unimportant that courts can rule them immaterial as a matter of law at the
pleading stage.” In re Aetna, Inc. Sec. Litig., 617 F.3d 272, 283 (3d Cir. 2010).
“A representation is immaterial if the ‘statement at issue is too vague to be
actionable.’” Id. (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d
1410, 1428 (3d Cir. 1997)). Typically, such statements include “opinions,
motives and intentions, or general statements of optimism.” Id.

      I cannot conclude that either of these statements are “obviously so
unimportant that [I can] can rule them immaterial.” Aetna, 617 F.3d at 283. In
both instances, the statements were not “too vague to be actionable,” but
instead indicated that the company did not anticipate taking charges for
returns on their dry flower product and that the company believed it was “a
little long[]” on its inventory. Though the defendants phrased their statements
in terms of feeling “very confident” or “very good,” those statements of optimism
were connected to factual assertions regarding sales prospects and inventory. A


18Canopy does not argue that this statement is forward-looking, but it appears to be,
as it regards the company’s opinion regarding its sales outlook for the future.
19Canopy also asserts that their statements that their facilities grow “top-quality”
cannabis and that they were “Canada’s and indeed the world’s, largest, most reliable
and most diversified producer and seller of high-quality regulated cannabis” are also
puffery. (SAC ¶ 60.) These statements are indeed puffery, but plaintiffs do not appear
to be asserting that these were false and misleading statements. Kid Brands, 736 F.3d
at 242 (plaintiff must specify each statement alleged to have been misleading and the
reason or reasons why the statement is misleading); (see also SAC ¶¶ 147–269 (setting
out alleged false and misleading statements and omissions without including “top-
quality” or “high quality” statements)).

                                         35
reasonable investor could have relied on those statements, so I do not find they
are immaterial puffery.

          B. Alleged Misstatements (Excluding Accounting Statements)

      Having eliminated the statements covered by the PSLRA safe harbor
provision (see Section III.A, supra), and leaving Canopy’s accounting
statements for the next section (see Section III.C, infra), I now turn to the
remaining alleged misstatements in the Second Amended Complaint. They are:

      •   The aspect of Canopy’s disclosures regarding expected market
          demand, to the extent they were allegedly mere pretexts for the
          company’s increasing inventories due to production problems,
          see supra Section III.A.1.ii;
      •   The “Risk Factors” sections of many of Canopy’s filings which
          omit cautions about inventory buildup or Canopy’s expansion
          its facilities, (see SAC ¶¶ 149, 156, 172, 180, 188, 196, 203,
          213, 219, 223, 229, 235, 242, 248, 250, 252, 254, 258, 260,
          264);
      •   Defendant Zekulin’s August 15, 2019 statement that the
          company’s $8 million revenue reversal was “not related to our
          production flow here, simply related to the product mix that we
          see demand for” (id. ¶ 192);
      •   Canopy’s statement in its February 14, 2020 MD&A that the
          $32 million charges related to revenue reversals and price
          concessions and the $16 million charge to inventory “did not
          recur to the same extent in the third quarter of fiscal 2020” (id.
          ¶ 244);
      •   Defendant Lee’s statement during the February 14, 2020
          earnings call that the “balance of [Canopy]’s inventory is really
          our bud inventory [i.e., dry flower] and we feel very good that
          we’re balanced on high THC bud. We feel very good that we’re
          balanced on low THC, high CBD bud. The mainstream bud
          which is the balance is what we call it. We’re a little longer than
          we’d like to be today. And that’s the piece that we’re continuing
          to work through” (id. ¶ 246);
      •   Defendant Lee’s statement on the same call that “Gross margin
          in the quarter benefited from higher capacity utilization which
          is a trend that we’ve seen over the past few quarters. Operating
          costs related to underutilized facilities has continued to
          decrease from approximately CAD24 million in the fourth

                                        36
          quarter of fiscal ’19 to under CAD8 million in the third.” An
          analyst then asked why the company had lower kilograms
          harvested that quarter, and defendant Lee explained that in
          December, the company had taken “down some capacity at our
          Delta facility and British Columbia is one of our first steps to
          help bring supply and demand into balance” (id. ¶ 267);
      •   Defendant Lee’s statement on the same call, in response to a
          question asking what effect shutting down production capacity
          could mean for near-term margins, that “shutting down
          facilities is really hard. So, we need to be very thoughtful about
          it, very mindful about it, and we’re taking a strategic approach
          to say ‘Look, we want to make sure that we’re designing our
          supply chain and our footprint for not just the realities of today,
          but the realities of the next year, two years, three years, as the
          size of the market develops, but also as the various categories of
          the market develops, and we know that the value category is
          here to stay,” (id. ¶ 268.)

Plaintiffs claim these statements were false and misleading because defendants
did not disclose:

      •   That they had “no data” to support their inventory buildup;
      •   That they were increasing inventory for “brand building”
          reasons rather than in response to market demand;
      •   That Canopy was only producing so much extract grade
          cannabis because the Delta and Aldergrove sites were incapable
          of producing “bud”-grade cannabis;
      •   That their excess extract inventory and excess dry flower
          inventory buildup were material risks to the company;
      •   That their production capacity buildup was a material risk to
          the company.
(DE 68 at 15.)

      “[F]or an omission . . . to be actionable under Section 10(b) it is not
enough that the plaintiff identify the omission or misstatement. The omission
or misstatement must also be material, i.e., something that would alter the
total mix of relevant information for a reasonable investor making an
investment decision.” In re Amarin Corp. PLC Sec. Litig., 2021 U.S. Dist. LEXIS
59840 at *39 (D.N.J. Mar. 29, 2021) (quoting In re Burlington Coat Factory, 114


                                        37
F.3d at 1425–26). If a defendant “disclosed the risk” in question in a timely
manner, then plaintiff cannot maintain a claim. Id. at 49–50.

   1. Whether Canopy Disclosed That It Had “No Data” To Support its
      Inventory Build Up

      Plaintiffs assert throughout their complaint that Canopy failed to
adequately disclose to investors that it had “no data” to support its assessment
that its inventory was tethered to market demand. (See, e.g., SAC ¶ 173(c).)
That appears to be a misinterpretation of the company’s statement.
Furthermore, Canopy did more than once disclose to investors the basis for its
prediction of market demand.

      First, plaintiff supports its “no data” assertions with a misleading version
of what Canopy actually said. Plaintiffs allege, for instance, that Canopy
admitted on a November 2019 earnings call that it had “no data” for inventory
or revenue expectations. 20 What Canopy actually said, through defendant
Kovacevic, was this:

      [Rade Kovacevic] . . . last year [i.e., 2018], at the rollout of
      legalization, we had little to no data. We were looking at what U.S.
      markets had done, but we had nothing within the Canadian
      regulatory context for recreational legalization when making
      production decisions. And so we looked at things such as softgels
      and oils, forecasted them to be about 15% of the market and pens
      at around 5%. I think the big change that we’ve had over the past
      12 months is we now have data, right? It took us about 4 to 8
      months for us to start getting provincial at-the-till data.

(DE 67-8, Ex. F to Motion to Dismiss (November 2019 Canopy Earnings Call
Tr. at 14–15 (emphasis added)).) Even giving plaintiffs the benefit of every
inference, all defendant Kovacevic actually said here was that the company had
“little to no” data, not “no” data, at the beginning of the Canadian cannabis
market in 2018; as of November 2019, said Kovacevic, the company “now ha[d]



20   Plaintiffs’ theory wavers somewhat between the contentions that Canopy admitted
it had no data, and concealed that it had no data.

                                         38
data,” and, indeed, possessed data as of a date approximately four-to-eight-
months after cannabis was legalized in Canada.

      Plaintiffs could claim that that defendant Kovacevic nevertheless
admitted in this statement that the company had “no data” at the beginning of
Canadian legalization. But that too is false; defendant Kovacevic explained that
the company had no Canadian experience to draw on, but was relying on data
from “U.S. markets.” (Id.) In any event, Canopy made clear to investors at the
outset of the cannabis market that it was “forecast[ing]” demand and that it
had no market research on which to base its demand expectations:

      [M]arket research relating to the adult-use cannabis industry is
      not yet available and as such, trends in the adult-use cannabis
      market can only be forecast ahead of its anticipated legalization in
      the summer of 2018. A failure in the demand for its products to
      materialize as a result of competition, technological change or
      other factors could have a material adverse effect on our business,
      results of operations and financial conditions.

(DE 67-4 Ex. C to Motion to Dismiss (June 2018 AIF at 34.) Furthermore, in its
February 2019 MD&A, the company disclosed that it had relied on the
Canadian Imperial Bank of Commerce (CIBC) estimate that the recreational
cannabis market in Canada could range from $5.0 to $10.0 billion per year.
(DE 67-5 at 65, Ex. C to Motion to Dismiss, (February 14, 2019 MD&A at 9).)

      Given those disclosures, I cannot conclude that plaintiffs have made out
a plausible claim that Canopy had “no data” on which to base its market
expectations, or alternatively that Canopy failed to disclose the data on which it
relied. Plaintiffs offer no more than a manipulation of defendant Kovacevic’s
words. Kovacevic did not say that the company had “no data” to support its
market expectations; rather, he essentially said the company lacked data from
the Canadian market at the beginning 21 and was therefore forced to rely on

21 Frankly, this fact was almost unnecessary to disclose. Cannabis had been illegal in

Canada for more than 90 years before it was legalized in 2018. Daniel Schwartz,
Marijuana was criminalized in 1923, but why?, Canadian Broadcasting Corporation,
May 3, 2014, https://www.cbc.ca/news/health/marijuana-was-criminalized-in-1923-

                                         39
U.S. market data. Subsequent disclosures explained that the company also
relied on the CIBC’s predictions. Plaintiffs do not dispute that the company
disclosed those facts to investors in June 2018 and February 2019.

      Plaintiffs also rely on a number of statements by two former Canopy
employees, FE5 and FE6. FE5 was a “brand manager for Canopy’s premium
brands from 2016 through late 2019, stationed in Ontario,” who allegedly
“worked closely with Defendant Kovacevic” and “Defendant Linton.” (SAC ¶
101.) According to plaintiffs, FE5 “states that Canopy had no data at all to
predict the cannabis market, or what products consumers would or would not
want.” (Id. ¶ 102.) FE6 was Canopy’s Toronto-based brand manager, and then
senior brand manager, from June 2018 to December 2019. (Id. ¶ 104.) FE6 was
responsible “for marketing products and launching new product lines,” and
reported to a Vice President, who reported to Canopy’s Chief Marketing Officer,
who reported to defendant Kovacevic. (Id.) FE6 “states that the decision to
overproduce oils and gelcaps was not rooted in consumer insights or data, and
that Canopy never had any research indicating that consumers were interested
in consumer softgels.” (Id. ¶ 105.) FE6 says instead that consumers were
unfamiliar with softgels and that Canopy pushed cannabis stores and
provincial boards to purchase oils and gelcaps. (Id. ¶ 106.)

      “[T]he plaintiff in a securities fraud action can support [the] complaint by
using information attributed to confidential sources.” In re Synchronoss Sec.
Litig., 705 F. Supp. 2d 367, 400 (D.N.J. 2010). Such information “can be used
in only two situations: (1) if the complaint sets forth other factual allegations,
such as documentary evidence that are nearly sufficient to support a fraud
allegation, or (2) when the confidential sources are described in the complaint
with such degree of particularity as to support the inference that the




but-why-1.2630436. It is hard to believe that a reasonable investor could have
expected Canopy to have sales data for a market that had not existed in living
memory. See Amarin, 2021 U.S. Dist. LEXIS 59840 at *39.

                                         40
confidential source is a person in a position to possess the specific information
alleged.” Id. at 400–01 (cleaned up); see also Chubb, 394 F.3d at 146.

       Plaintiffs have not set forth “other factual allegations” which are “nearly
sufficient to support a fraud allegation,” id., so they must satisfy the second
prong. The Third Circuit explained in Chubb that the plaintiffs may meet that
prong by “providing sufficient documentary evidence and/or a sufficient
description of the personal sources of the plaintiff’s beliefs,” and that courts
should evaluate such pleadings based on an assessment of “the detail provided
by the confidential sources, the sources’ basis of knowledge, the reliability of
the sources, the corroborative nature of other facts alleged, including from
other sources, the coherence and plausibility of the allegations, and similar
indicia.” 394 F.3d at 146.

       I do not find that the reported statements of FE5 and FE6 pass the
Chubb test. Crucially, the second amended complaint fails to plausibly allege
facts indicating that FE5 or FE6 would have known what data the company
had to predict the cannabis market. Plaintiffs provide no basis for the
conclusion that brand managers—even ones who, plaintiffs allege in conclusory
fashion, “worked closely” with defendants Kovacevic and Linton—would have
had access to the company’s market prediction data. That cannot be inferred
from their job titles alone, and plaintiffs offer no supporting allegations—for
example, that defendants Kovacevic or Linton told FE5 or FE6 about the
company’s data. Furthermore, FE5 and FE6 provide no detail as to how they
obtained their claimed knowledge and there are no other corroborating facts for
their claims. I do not say that such facts could not be alleged, but they are not
alleged here.

       Nor is there any meaningful explanation of how the alleged lack of data
was misrepresented or concealed. It appears that Canopy did disclose the data
(however sketchy, since cannabis had only recently been legalized) upon which
it relied.



                                         41
      Plaintiffs do not provide any plausible allegations suggesting that Canopy
had “no data,” or concealed the lack of data from investors.

   2. Whether Canopy Disclosed its “Brand Building” Plan

      Plaintiffs assert that Canopy never disclosed that it scaled up its
inventory not “strictly for the purpose of obtaining market share” but for
“getting [its] brands out there.” (SAC ¶ 163(c).) This omission, they say, was
material in context, because Canopy had told investors that it had built its
inventory in order to meet demand, rather than for branding purposes. (DE 68
at 31.)

      First, plaintiffs mistakenly assert that Canopy made this statement in
May of 2020 (DE 68 at 19), when in fact it did so on August 15, 2019 (DE 67-
15, Ex. M to Motion to Dismiss (August 2019 Earnings Call Tr. at 26)). It was
on that earlier date that Canopy allegedly disclosed that it had scaled its
inventory to “get[ its] brands out there.” The date discrepancy is legally
consequential. Even assuming that Canopy had a brand-building plan, the
company informed investors of that fact at the time of its first disclosure of
revenue reversals, nearly a year before the end of the Class Period.

      Second, it is not clear that Canopy admits that it increased its inventory
for brand-building purposes. During the August 2019 earnings call, an analyst
asked:

      [Regarding] the quality of the sales outlook, I guess, particularly
      around flower. So, I mean if you’re being cynical, you could say
      share support to-date is being driven by essentially stuff in the
      channel . . . . [I]nitially . . . you were the leaders because you were
      the ones with the supply. But now others are coming online, you
      are seeing share pressure.


      So, I just wanted to kind of gauge what’s the risk around this new
      flower that’s coming online. You shared you’ll see support; would
      you be able to push out as the retail stores need supply? But I
      mean how confident are you once you’ve kind of fill the channel in
      terms of that speaking kind of longer term over the next few
      quarters, I mean is there a risk there similar to what you’ve seen

                                        42
      with the softgels and the oils now where you going to have to put
      in provisions for return on some of this flower?

Defendant Zekulin responded:

      No, we remain very confident. I think we have — part of our effort
      to push product out early and obtain market share wasn’t strictly
      for the purpose of obtaining market share, it was for getting our
      brands out there and building that affinity that Rade was talking
      about, right? So, that – and even within those brands, supply
      limitations meant certain inconsistency that would undermine that
      effort.


      But, overall, there’s been a huge push to make sure our brands are
      there, and they are reliable, and in some cases we provided brands
      in certain regions to ensure that continuity to build customer
      loyalty for each brand.

(DE 67-15 Ex. M to Motion to Dismiss, (August 2019 Earnings Tr. at 26).)
Plaintiffs conclude that defendant Zekulin’s reference to “push[ing] product
out” refers to the company increasing its inventory levels. In fairness, neither
the question nor the answer is a picture of clarity. But in any event it is not at
all clear that plaintiffs are characterizing Zekulin’s statement correctly.

      The analyst said that the company’s current sales were being driven by
pre-existing orders and that, at least from a cynical point of view, Canopy’s
market share was due to its being “the ones with the supply” in the beginning
of the cannabis market. Defendant Zekulin responded that the company had
“push[ed] product out early and obtain[ed] market share” to “get [its] brands
out there and build[] that affinity” which he predicted would result in customer
loyalty for the company’s brands. He clarified, however, that the company had
nevertheless faced “supply limitations” which had “meant certain inconsistency
that would undermine that effort.”

      In that context, it is at least as likely that defendant Zekulin meant by
“push[ing] product out” that the company was aggressive with its sales and


                                        43
marketing in the early days of the cannabis market. The phrase “pushing
product out,” after all, is typically used to mean aggressive sales, not mere
stockpiling of inventory for its own sake. Taken in conjunction with defendant
Zekulin’s admission that the company also faced “supply limitations” in the
beginning of cannabis legalization, I read the “aggressive sales” interpretation
as more likely, indeed much more likely, than the “increased inventory”
interpretation. Inventory sitting in a warehouse, after all, does nothing to build
market share or brand affinity—though it may set the scene for such an effort.

      Even if defendant Zekulin’s statement meant that Canopy had
dramatically increased its inventory in the beginning of the cannabis market,
however, I would still find that Canopy adequately disclosed that strategy to
investors. Canopy disclosed in November 2018 that “strong brand recognition
is, over time, essential to the company’s successful market share acquisition
strategy.” (DE 67-11, Ex. I to Motion to Dismiss (Nov. 2018 Earnings Tr. at 7).)
On June 2018, the company disclosed that it had concluded “[i]nventories on
hand today . . . will determine early market share,” (DE 67-6, Ex. D to Motion
to Dismiss (June 2018 AIF at 8)), and that “building inventories . . . gives
provinces now more comfort that they can roll out more and more stores,” (DE
67-15, Ex. M to Motion to Dismiss (Aug. 2019 Earnings Tr. at 20).) The
company made clear that its strategy was to aggressively increase inventories
in the beginning of the cannabis market in order to gain “early market share.”
Indeed, the very statement of Zekulin upon which plaintiffs rely appears to be a
public disclosure of the allegedly concealed strategy, even on plaintiffs’ reading.

   Since the company disclosed its intention of brand-building, i.e., obtaining
market share by increasing inventories, early in the process, I conclude that its
disclosure was adequate.

   3. Whether Canopy Disclosed That the Aldergrove and Delta
      Production Facilities Could Only Grow Extraction-Grade Cannabis

      Plaintiffs assert that Canopy was obligated to disclose that its Aldergrove
and Delta growth facilities “had not been properly retrofitted and could only

                                        44
produce low-quality cannabis.” (DE 68 at 26.) They assert that the troubles at
the Aldergrove and Delta facilities caused the company to overproduce extract-
grade cannabis despite knowing consumers had no interest in it.

      Plaintiffs’ claim here, then, is that Canopy had undisclosed problems in
its production facilities which were causing a surplus of oil and gelcap
inventories, and that Canopy was obligated to inform investors of that fact.
Viewed on its own terms, that claim is adequately supported by factual
allegations. 22

      It is important to define the requisites of such a claim. As will be clear
after reviewing the allegations below, plaintiffs have set forth an impressive
array of allegations indicating that Canopy had production problems in its
Aldergrove and Delta facilities, and that Canopy senior executives knew about
those problems. That, however, is not enough to set forth a claim Canopy was
not required to disclose every problem in its facilities; it only needed to disclose
those problems which it (1) had an affirmative duty to disclose and (2) were
material and, absent disclosure, would have the effect of misleading investors.
Winer Family Trust v. Queen, 503 F.3d 319, 329 (3d Cir. 2007) (“As a general
matter, an affirmative duty [to disclose] arises only when there is insider

22   I say “on its own terms” because this aspect of plaintiffs’ complaint is in some
tension with the rest of its allegations. The assertion is that Canopy increased its
extracts-based inventory such as oils and gelcaps, not based on strategy, but because
low-grade cannabis was all it could grow. (See, e.g., SAC ¶ 148(a).) Plaintiffs assert
that Canopy would have produced “bud” grade cannabis for use as dry flower at
Aldergrove and Delta if those facilities had been built correctly. (See, e.g., SAC ¶
157(b).) Canopy, they insist, should have admitted to investors that its production
facilities were growing extract- rather than bud-grade dry flower only because that was
all the facilities were capable of. (DE 68 at 25–28.)
       But plaintiffs also assert, at the same time, that Canopy’s dry flower inventory
was also excessive, and thus not tailored to demand. (See, e.g., SAC ¶ 197(c); see also
Section III.B.4, infra.) So, one might wonder why the problems at Canopy’s Aldergrove
and Delta facilities mattered at all: if those facilities had produced high-grade
cannabis, Canopy would have had an even greater surplus of dry flower inventory,
which also would not have been tailored to demand. So, it does not appear that the
failure to grow bud-grade cannabis at Aldergrove and Delta caused the company to
have a discrepancy between its inventory and the available demand; at most, it shifted
the allocation of that discrepancy as between oils/gelcaps and dry flower.

                                          45
trading, a statute requiring disclosure, or an inaccurate, incomplete, or
misleading prior disclosure”); see also Basic v. Levinson, 485 U.S. 224, 239
n.17 (1988) (“Silence, absent a duty to disclose, is not misleading under Rule
10b-5”); Oran v. Stafford, 226 F.3d 275, 282 (3d Cir. 2000) (“undisclosed
information is considered material if ‘there is a substantial likelihood that the
disclosure would have been viewed by the reasonable investor as having
‘significantly altered the total mix of information available to that investor’”)
(quoting In re Westinghouse Sec. Litig., 90 F.3d 696, 714 (3d Cir. 1996))). Thus,
knowledge of a manufacturing problem is important, but plaintiffs must also
adequately allege that Canopy was obligated to tell investors about the
problem. I am convinced of the first, but less convinced of the second. But
because any deficiencies regarding the obligation to disclose might be
addressed by amendment, I discuss the issues at some length.

      First, I consider whether plaintiffs have adequately alleged there was a
problem in the facilities which led to an excess of extract-based cannabis
products such as oils and gelcaps.

                i. Plaintiffs’ Allegations in Support of their Claim

      Plaintiffs support their claim that Canopy had an excess of extract-grade
cannabis due to production problems primarily via statements by confidential
witnesses. FE4 was manager of finance operations for Canopy’s Western Region
from January 2018 to June 2019 and was Operations Manager for the
Aldergrove facility from June 2019 to May 2020. (Id. ¶ 72.) FE4 states that
Canopy intended the Aldergrove and Delta facilities to serve as major sources
of “bud” grade cannabis, claiming that the company expected the entire harvest
from those facilities to meet that standard. (Id. ¶ 74.) FE4 explains, however,
that none of the cannabis grown in those facilities met that standard, but
instead was only C or C-minus-grade product, which is only suitable for
extract-quality products. (Id. ¶¶ 74–75.) FE4 explains that the facilities had
humidity problems which caused bud rot and grey mold, and lighting problems
which caused “larfy,” or immature, cannabis plants. (Id. ¶¶ 80, 83.) FE4

                                         46
further states that Canopy executives knew about the low quality of the plants
grown at Aldergrove and Delta. (Id. ¶ 85.) FE4 recalled conversations with
Mario Castillo, Canopy’s VP of Canada Operations, who visited Aldergrove and
Delta and told employees that Canopy had too much inventory of extract
products. (Id. ¶ 99.)

      FE3 was a compliance officer at Canopy’s Aldergrove and Delta locations
from July 2018 to April 2020. FE3’s role was to audit the amount of live
cannabis and dried cannabis, and produce inventory reports. (Id. ¶ 71.) FE3
states that Canopy’s facilities were of a poor quality because Canopy retrofitted
them from older greenhouses which had been used to grow peppers. (Id. ¶ 73.)
FE3 explains that those greenhouses lacked the necessary lighting,
humidifiers, and watering capabilities to grow cannabis properly, which
resulted in the cannabis plants having “bud rot.” (Id. ¶¶ 73, 83.) FE3 asserts
that Canopy executives, including several individual defendants, visited the
Aldergrove and Delta sites regularly. (Id. ¶ 85.)

      According to FE3, defendant Linton visited the Aldergrove and Delta
greenhouses multiple times in 2018 and 2019, including in the summer of
2018, before legal recreational sales had begun. (Id. ¶ 86.) During those visits,
FE3 says, defendant Linton asked employees direct and detailed questions, and
lower-level employees were “honest” about problems at the facilities—
specifically, about the lighting issues leading to low-grade cannabis production.
(Id.) FE3 states that Linton specifically asked the master grower about the low
quality of plants, such as why they were so small, and the master grower told
defendant Linton that lighting problems had played a role. (Id. ¶ 87.) FE3 also
recalled discussing the low quality of Canopy’s plants with Mario Castillo,
Canopy’s VP of Canada Operations. (Id. ¶ 99.)

      FE1, the former Lead Director of Genetic Research at Canopy from
December 2018 to January 2020, explains that just after New Year’s Day in
2019, FE1 observed a storage vault with Canopy’s cannabis products. The
vault, which measured 40 feet by 40 feet with floor-to-ceiling shelving, was

                                        47
stuffed with stacks of dry flower and pillowcase-sized bags of gelcaps. (Id. ¶ 67.)
FE1 believed that the amount of product in that vault in comparison to the
market for the products was akin to maintaining a Walmart distribution
warehouse for a few small grocery stores. (Id.) FE1 further explained that since
cannabis products expire one year from the date of production, FE1 concluded
that no one could honestly have believed that all of the product would be sold
before it expired. (Id. ¶¶ 66–67.) FE1 also said that this vault was just one of
many. (Id. ¶ 68.) FE1 confirmed FE3 and FE4’s opinion that growing problems,
such as larfy cannabis, seeds mixed with flowers, and lower yield, resulted in
low-quality cannabis plants, which in turn led to even more extract production.
(Id. ¶¶ 77, 82.) FE1 also confirmed that Canopy’s executives knew about the
problems, and recalled weekly meetings attended by defendant Kovacevic,
where attendees “regularly and sardonically made fun of the poor conditions of
the grow facilities and the low-grade product produced in these facilities.” (Id. ¶
88.) FE1 also recalled budget meetings held in Canopy’s Smith Falls, Ontario
headquarters, where FE1’s supervisor, Jim Brandle, stated that he had
personally conveyed to defendant Linton the problems in Canopy’s
greenhouses. (Id. ¶ 95.) FE1 believed that Linton knew about the problems
even before then, however, because Canopy had been discussing budgeting to
fix those problems. (Id. ¶ 96.) FE1 described frequent one-on-one conversations
with Brandle in which Brandle told FE1 that he would tell defendant Kovacevic
about inventory quality and facility problems every time he met with him. (Id. ¶
97.) FE1 also recalled Canopy’s director of Botanical Research, Katya Boudko,
telling him that she had spoken multiple times with defendants Kovacevic and
Linton and told them about the grow site problems. (Id.)

      FE6, who worked for Canopy from June 2018 through December 2019 as
a Toronto-based brand manager and later as senior brand manager, was
responsible for marketing products and launching new product lines. FE6
confirms that “the reason that oils and gelcaps were overproduced was because
Canopy’s cannabis flower harvests were low quality, and not fit for use


                                        48
anything other than distillates such as oils and gelcaps.” (Id. ¶ 105.) FE6
claims the decision to overproduce those products was not rooted in consumer
insights or data, and that by February 2019, Canopy had “already produced far
more oils and gelcaps than the market was demanding.” (Id. ¶ 106.) FE6 relays
that he was told by his superior, Chief Marketing Officer Bigioni, that
defendant Kovacevic had told Bigioni that Canopy had produced far more oils
and softgels than it could sell sometime in January or February of 2019. (Id. ¶
106.) FE6 participated in interdepartmental meetings also attended by
Kovacevic, where Bigioni relayed Kovacevic’s comments to FE6 and the sales
analytics team. (Id.) FE6 also described how Bigioni and Kovacevic repeatedly
discussed the need to move Canopy’s inventory of oils and gelcaps. (Id.)

      Setting aside these statements of confidential witnesses, plaintiffs allege
that Canopy’s disclosures in August and November 2019 and February, March,
and May 2020, in which the company took the $8 million, $32.7 million, and
$743 million charges, support their assertion that the company had an
inventory oversupply. (See, e.g., DE 68 at 30 (subsequent announcement of
abandoning production space shortly after previous disclosure “leads to the
reasonable inference that defendants were not coming clean with investors”).)
Essentially, they claim that Canopy should have disclosed these issues earlier,
because it must have known about them earlier.

               ii. Whether Any of Those Allegations Must be Discounted

      As previously noted, confidential sources may be used to plead a
securities fraud claim. In cases such as this, where plaintiffs have not provided
much in the way of documentary evidence to support their claim, “the
confidential sources [must be] described in the complaint with such degree of
particularity as to support the inference that the confidential source is a
person in a position to possess the specific information alleged.” Synchronoss,
705 F. Supp. 2d at 400–01. In evaluating whether plaintiffs have alleged
sufficient supporting information, I consider “the detail provided by the
confidential sources, the sources’ basis of knowledge, the reliability of the

                                        49
sources, the corroborative nature of other facts alleged, including from other
sources, the coherence and plausibility of the allegations, and similar indicia.”
Chubb, 394 F.3d at 146.

      With those considerations in mind, a few of these allegations can be
discounted quickly. FE1’s conclusion that the company could not sell the
amount of cannabis that FE1 witnessed in a single 40x40 vault, for instance, is
not plausibly within FE1’s knowledge as a director of genetic research.
Plaintiffs allege nothing to indicate that FE1 would know how much cannabis
the company could sell, or even FE1’s personal knowledge of the amount of
cannabis in the vault, apart from a general visual inspection.

      Canopy also asserts that I should reject the confidential witnesses’
discussion of conversations they overheard, or any assertions they make based
on second-hand knowledge. For instance:

         •   FE4’s recollection that Mario Castillo, Canopy’s VP of Canada
             Operations, who visited the production facilities and told
             employees that Canopy had an excess of inventory of extract
             products;
         •   FE3’s recollection that defendant Linton had discussions with
             employees and Canopy’s master grower in which they discussed
             the problems at the facilities; 23
         •   FE1’s recollection that Jim Brandle told FE1 that Brandle had
             personally told defendants Linton and Kovacevic about the
             production problems, and FE1’s recollection that Boudko had told
             FE1 that she had done the same;
         •   FE6’s recollection that Bigioni told him Kovacevic had said the
             company had more oils than it could sell.

Defendants assert that these statements must be disregarded entirely because
they are second-hand, and because plaintiffs do not disclose the particular
dates on which the information was learned. (DE 67 at 47 (quoting
Synchronoss, 705 F. Supp. 2d at 401).)


23 FE3 does not explain whether he was present for said discussions or only heard

about them secondhand.

                                         50
      It is true that some courts, depending on the context, have required
plaintiffs to plead the “particular dates” on which a confidential source’s
information was acquired, see, e.g., Synchronoss, 705 F. Supp. 2d at 401
(reading Chubb to require allegations detailing (1) the time period during which
the confidential source worked at the defendant-company; (2) the particular
dates on which the relevant information was required; and (3) the facts
thoroughly detailing how the source obtained access to the information at
issue). It is likewise true that other courts have strictly ruled out consideration
of information which is second-hand or constitutes hearsay. See Intelligroup,
527 F. Supp. 2d 262, 361 (second-hand information and hearsay not
probative); Zucco Partners, LLC v. Digimarc Corp., 445 F. Supp. 2d 1201, 1205–
06 (D. Ore. Aug. 2006) (hearsay inadmissible to prove scienter)). I do not read
the Third Circuit’s case law, however, as imposing either as a rigid
requirement. In both California Public Employees’ Retirement Systems v. Chubb
Corp. and Institutional Investors Group v. Avaya, Inc., the Third Circuit directed
courts to “consider the ‘detail provided by the confidential sources, the sources’
basis of knowledge, the reliability of the sources, the corroborative nature of
other facts alleged, including from other sources, the coherence and
plausibility of the allegations, and similar indicia.’” Avaya, 564 F.3d 242, 261
(3d Cir. 2009) (quoting Chubb, 394 F.3d at 148); see also Martin v. GNC
Holdings, Inc., 757 Fed. Appx. 151, 154 (3d Cir. 2018). Those courts did not,
however, require plaintiffs to plead specific dates or categorically rule out
allegations by confidential witnesses which relied on second-hand knowledge;
the inquiry is a more holistic, multifactor assessment.

      I certainly will take into account the secondhand nature of some of the
information. I also consider, however, the fact that FE1, 3, 4, and 6 offered
interlocking, corroborative accounts that senior management was aware of the
inventory and production problems at the facilities. FE1 and FE3 separately
relayed instances in which defendant Linton would have been warned about
production issues; FE1 and FE6 relayed stories indicating that defendant


                                        51
Kovacevic would have known about the production problems. Additionally,
FE1, 3, and 6 state that the information flowed from a defendant to particular,
identified persons: Brandle, Bigioni, and Boudko. These are very far from
allegations in the nature of “the rumor was” or “everyone knew,” which other
courts have rejected. See PharmaNet, 720 F. Supp. 2d at 555 (rejecting “must
have known” allegations where “not one witness claims to have met, emailed
with, spoken to, or otherwise heard or read anything by, either of the Individual
Defendants” related to the alleged fraud). 24

      All of that said, some of the allegations must nevertheless be discounted.
FE4 does not give even a rough approximation of when Mario Castillo visited
the Aldergrove and Delta facilities and said that there was excess inventory.
While the failure to give a specific date is not necessarily fatal, in this
particular instance it is impossible to tell whether Mr. Castillo said Canopy had
an inventory oversupply before or after Canopy disclosed its excess inventories
to the public in November 2019 or February, March, and May 2020. So the
very relevance of the statement, in this context, depends on the date. 25

      Plaintiffs allege that Canopy must have committed fraud because, after
disclosing inventory issues once, the company was later forced to disclose more
serious inventory issues. Such “fraud by hindsight” allegations, without more,
cannot be accepted as adequate. See Pharmanet, 720 F. Supp. 2d 517
(“Allegations that a company’s later financial difficulties imply that earlier
financial statements are misleading are ‘fraud by hindsight’ and do not state a
claim.’”) (quoting Suprema Specialities, Inc. Sec. Litig., 334 F. Supp. 2d 637, 647
(D.N.J. 2004)); Hertz, 2017 WL 1536223 at *17 (allegation that because



24There are other reasons to doubt FE6’s statement in particular, but those concerns
are better left for the “strong inference” analysis in the scienter section. See infra,
Section IV.B. There, I evaluate the strength of plaintiffs’ allegations, as opposed to
whether they plausibly plead a claim.
25  Adding further uncertainty, this allegation identifies Mr. Castillo as VP of Canada
Operations, a position which (according to Canopy) he attained only in October 2019,
after the information was publicly disclosed. (SAC ¶ 99; DE 67 at 46 n.34.)

                                          52
defendant subsequently admitted decision was a mistake, defendant must have
known decision was a mistake at the time is fraud-by-hindsight); see also
California Public Employees’ Retirement System v. Chubb Corp., 394 F.3d 126,
158 (3d Cir. 2004) (“We have long rejected attempts to plead fraud by
hindsight.”). That a company takes a reserve charge, or must write down
inventory, does not support a finding that the company’s previous statements
regarding those subjects were false when made. In re Prudential Financial, Inc.
Sec. Litig., 2020 WL 7706860 at *12 (D.N.J. Dec. 29, 2020) (“the fact that
Prudential ultimately took a reserve charge after the annual review . . . .
amounts to a quintessential ‘fraud by hindsight’ allegation” and so does not
state a claim).

              iii. Whether Canopy Disclosed that the Facility Was Growing
                   Only Extract-Quality Cannabis

      The confidential witnesses nevertheless set forth a compelling allegation
that the company began to experience its production problems early on, and
that senior management was aware of the problems. For instance, defendant
Linton was only co-CEO of the company until July 2019: if he visited the
facilities in that capacity to discuss production issues, he must have done so
before the first corrective disclosure in August 2019. Similarly, FE6’s allegation
that defendant Kovacevic stated that the company had an oversupply of oils
and gelcaps inventory in January or February of 2019 indicates that the
problems had already manifested themselves. And, of course, several of the
confidential witnesses note that senior executives visited the facilities before
recreational sales had even begun.

      Canopy asserts that the Aldergrove and Delta facilities were always
intended to grow extract quality cannabis. (DE 71 at 9.) FE4, however, asserts
that the plan was for those locations to grow bud-grade cannabis. FE4 was the
operations manager for the Aldergrove facility; one might reasonably assume
that a person occupying FE4’s position was privy to the facility’s goal.
Additionally, Canopy’s claims that the company intended to grow extract-grade

                                        53
cannabis are inconsistent with the plaintiffs’ allegations that senior
management repeatedly visited the facilities to resolve what it perceived to be
quality issues and that there were numerous meetings with senior
management where quality issues at the facilities were repeatedly discussed. If
extract-grade cannabis was the plan all along, then presumably there would
have been no quality issue to address.

      Canopy argues in the alternative that, regardless of its plans, it told
investors that the Aldergrove and Delta facilities were growing product for
extraction. In its June 2019 AIF, the company stated that “[a]ll product
produced at both the Delta Site and Aldergrove Site is shipped to the Smiths
Falls facility for post-harvest, drying and extraction.” (DE 67-10, Ex. H to
Motion to Dismiss (June 2019 AIF at 20).) This sentence is ambiguous. Canopy
reads it to mean that all product in Aldergrove and Delta was destined to
undergo extraction. It could also be read, however, to disclose that all product
was shipped to Smiths Falls, where it would undergo drying or extraction, or
perhaps drying and extraction. On that second reading, “and” functions more
like “or”; although that is not the typical use of the phrase, it is not unheard of
in common parlance. 26

      Interpreting this phrase as I would a statute, I would find Canopy’s
interpretation more plausible. But in a suit for misstatements under the
securities laws, the question is whether this disclosure would have put a
reasonable investor on notice that the Delta and Aldergrove sites only produced
extraction-grade cannabis. I cannot conclude that this disclosure was sufficient
to inform a reasonable investor that “all product” was intended solely for
“extraction.”



26 For instance, consider the phrase “all the children were running, swimming and

jumping.” One would not necessarily read that sentence to mean that all of the
children were (or that each child was) simultaneously swimming, running, and
jumping. “Or” would be less ambiguous, but “and” is sometimes used collectively in
this way. On that reading, “drying and extraction” sets forth the range of processes to
which some or all of the shipped product would be subject.

                                          54
      Similarly, Canopy points to its announcement that it was building an
extraction facility on site at Aldergrove. This disclosure does not apply to the
Delta site, however—and even as to Aldergrove, it does not inform a reasonable
investor that only extract-quality products were being grown there.

      Finally, Canopy asserts that defendant Kovacevic disclosed the quality of
the cannabis by posting pictures of the relevant cannabis plants. That very
small window into the quality of some plants does not tell investors much
about their quality overall. It would likely strike the reasonable investor as an
informal or promotional communication, not an actual disclosure.

      More fundamentally, even if Canopy fully disclosed that Delta and
Aldergrove were growing extract-grade cannabis, I still could not find they had
disclosed the risks that plaintiffs identify. Plaintiffs’ underlying complaint is
that Canopy had excess inventory, which the company excused by telling
investors that inventory levels were keyed to anticipated demand. The heart of
plaintiffs’ allegation is that the Delta and Aldergrove facilities produced a
surplus of extraction-grade cannabis. That imbalance in inventory, plaintiffs
allege, was a bug, not a feature; it was a result of failures in the production
process, not a strategic assessment of market demand. Merely informing
investors that a facility grows extract-grade product would not explain that
inventory imbalance, or the true reasons for it. 27

               iv. Whether the Allegations Establish that the Production
                    Problems Created an Undisclosed Oversupply of
                    Inventory




27 Nor did Canopy disclose its inventory oversupply by disclosing the physical amount
of cannabis it possessed. (DE 67 at 18.) In Scott v. General Motors Co., the case which
Canopy relies on for that proposition, the defendant disclosed that its inventory had
increased by 30% but demand had increased by only 6%. 46 F. Supp. 3d 387, 396
(S.D.N.Y. 2014). Those disclosures together demonstrated what a disclosure of only
inventory levels could not: that inventory had risen faster than demand had, creating
an imbalance.

                                          55
      All of the foregoing establishes that Canopy had production problems at
its facilities in early 2019 which the company did not disclose. It also
establishes that senior management at Canopy knew about those production
problems, and that defendant Kovacevic believed around January or February
of 2019 that they had caused an oversupply problem. I find that the complaint
adequately alleges that Canopy had an undisclosed inventory oversupply
problem that it did not disclose to the public.

      True, Canopy did disclose a “risk” of an oversupply of oils and gelcaps in
August 2019. (SAC ¶ 271 (noting that after company had undergone an
“assessment of the overall inventory levels versus rate of sale” it had identified
“the risk of an oversupply of certain oils and softgel formats may exist in
certain markets due, in part, to incomplete retail platforms in most
provinces.”).) At the same time, defendant Zekulin explained that the company
took a returns charge based on Canopy’s “assessment of the overall inventory
levels versus rate of sale.” (Id. ¶ 278.) Subsequently, the company disclosed a
restructuring charge in November 2019 which included a $16 million write-off
of excess or obsolete on-hand inventories. (Id. ¶¶ 11, 282.) At that point, the
company “continued to see a disconnect between inventory levels and the rate
of sale for certain products in the market.” (DE 67-7, Ex. E to Motion to
Dismiss, (Nov. 2019 Earnings Call Tr. at 7–8).) In February 2020, the company
disclosed that it was undertaking a strategic review to bring its inventory into
balance with its demand expectations, (id. ¶¶ 13, 292), and then in March it
announced that it would take a $700–800 million charge and close Aldergrove
and Delta; finally, in May 29, 2020, the company announced $132 million in
inventory impairments, (id. ¶ 17.)

      Plaintiffs counter that Canopy should have impaired its inventory in
August, rather than November, 2019. (Id. ¶ 279.) They assert that though
Canopy disclosed a risk of an oversupply of certain oils and softgels formats in
August 2019, that disclosure was misleading, because the “risk” had already
matured into a fully realized oversupply problem. (Id.) That conclusion is


                                        56
buttressed by the statement of FE6 that defendant Kovacevic acknowledged the
inventory oversupply as early as January 2019. If, as defendant Kovacevic
allegedly admitted, the company had an actual oversupply problem at that
point, its disclosure of a mere “risk” of oversupply might have been
misleadingly grudging. 28

      There are reasons to doubt or discount FE6’s statement. It does not
quote defendant Kovacevic’s precise words. It is secondhand, relaying
information told to FE6 through Chief Marketing Officer Bigioni. Nor is it clear
that defendant Kovacevic was speaking for the company; his opinion as (then)
Vice President regarding inventory might have been a personal one.
Nevertheless, on a motion to dismiss, I credit plaintiffs’ well-pled factual
assertions and draw every inference in their favor. As the Southern District of
New York recently opined,

      Defendants demand more details about the Confidential Witness’s
      communications with [individual defendant], . . . . But on a motion
      to dismiss, all that is necessary is that the Confidential Witness, by
      virtue of his position . . . and interaction[s] . . . ,, probably
      possessed the information underlying Plaintiffs’ allegations . . . .
      [his] knowledge and credibility regarding the relevant information
      can be tested in discovery.

Nguyen v. New Link Genetics Corp., 297 F. Supp. 3d 472, 484 (S.D.N.Y. 2018).
Plaintiffs have alleged that much. 29


28 I find further support for FE6’s statement in defendant Kovacevic’s statement that
Canopy did not “start getting provincial at-at-the-till data” until “4 to 8 months” after
legalization, which would be consistent with the company developing data on demand
at around February 2019 at the earliest. (DE 68 n.197; DE 67-7, Ex. E (Nov. 2019
Earnings Call Tr. at 14–15).)
29 The focus here is on the adequacy of Canopy’s disclosure of inventory surplus in

August 2019. I do not find, however, any allegations making a plausible case that
Canopy’s November 2019 and February, March, and May 2020 disclosures were
inadequate. Issues of loss causation or the dates of the Class Period, however, are not
currently before the Court. See Hall v. Johnson & Johnson, 2019 WL 7207491 at *29
(D.N.J. Dec. 27, 2019) (“liability under the securities act is terminated when curative
information is publicly announced or otherwise effectively disseminated”) (quoting In re
Data Access Systems Securities Litigation, 103 F.R.D. 130 (D.N.J. 1984)); Lovallo v.

                                           57
                v. Whether Canopy Had a Duty to Disclose its Inventory
                    Surplus to Investors

      I conclude that plaintiffs have alleged a plausible case that Canopy had
production problems which caused it to develop an undisclosed inventory
surplus. Plaintiffs still, however, must allege that Canopy had a duty to
disclose those problems and that surplus to investors. Winter Family Trust, 503
F.3d at 329; In re Galena Biopharma, Inc. Sec. Litig., 336 F. Supp. 3d 378, 390
(D.N.J. Aug. 21, 2018) (a “duty to disclose may arise . . . when there is . . . a
corporate statement that, absent disclosure, would be inaccurate, incomplete,
or misleading”).

      Plaintiffs’ opposition and complaint center around the theory that
Canopy “put in play” its inventory surplus by telling investors that its inventory
was scaled to predicted market demand. (DE 68 at 21 (“By placing inventory
and production capacity levels ‘in play,’ through repeated misstatements that
Canopy’s cannabis build-up, including of extracts, was scaled to meet actual
demand, the defendants were required to disclose ‘certain facts contradicting
th[ose] representations.’”) I concluded above that such statements, to the
extent they involved future market demand, were forward-looking and so
cannot give rise to liability. See supra, Section III.A; see also 15 U.S.C. § 78u-
5(c)(1) (“in any private action . . . based on a untrue statement of fact or
omission . . . a person . . . shall not be liable with respect to any forward-
looking statement”).

      As also stated above, however, those statements had a present-focused
component, in that they allegedly served as a pretext to conceal Canopy’s
current overproduction of inventory. See Section III.A.1.i. If Canopy issued


Pacira Pharmaceuticals, Inc., 2015 WL 7300492 at *11 (D.N.J. Nov. 18, 2015) (“courts
will assume that information is incorporated into the company’s stock price the first
time it is disclosed”); see Payne v. DeLuca, 433 F. Supp. 2d 547, 610 (W.D. Pa. 2006)
(agreeing that “if the Court accepts Plaintiffs’ allegation that the October 30, 2001
press release revealed the truth to Plaintiffs, that is the date on which the Class Period
must end”).

                                           58
those statements in order to hide the real explanation for its inventory buildup,
then they would’ve been required to disclose that fact to investors to avoid
rendering the statements materially misleading. Winer Family Trust, 503 F.3d
at 329. To that extent, then, Canopy had a duty to disclose the true facts
concerning the production problems at the two manufacturing facilities.

      Plaintiffs also rely on Canopy’s “Risk Factor” sections in its MD&A, which
did not disclose the inventory oversupply. See supra, Section III.B. 30 The
parties have not briefed whether Canopy was obligated to disclose its surplus
in those statements, Cf. In re Prudential Financial, Inc. Sec. Litig., 2020 WL
7706860 at *12 (no general duty to disclose “any known trends or uncertainties
that [a company] . . . expects will have a material favorable or unfavorable
impact on net sales or revenues or income from continuing operations”),
though Canopy may not have needed a freestanding obligation to disclose in
that section if it had issued misleading statements as a pretext, as previously
discussed. Regardless, because I find that plaintiffs’ claim will be dismissed on
scienter grounds, I will not dwell on this issue except to note that it may need
to be addressed in any amended complaint.

   4. Whether Canopy Disclosed That It Had an Oversupply of Dry Flower
      Cannabis

      Plaintiffs assert that Canopy never disclosed that it had a significant
oversupply of dry cannabis. (DE 68 at 24.) They argue that investors
reasonably understood Canopy’s supply to be related to demand in the market,


      30       Plaintiffs also claim that defendant Zekulin said on August 15, 2019 that
the company’s $8 million revenue reversal was “not related to our production flow
here, simply related to the product mix that we see demand for,” (DE 68 at 35; SAC ¶
192). Further context reveals, however, that defendant Zekulin did not say that with
respect to the company’s revenue reversal, but rather to the company’s sales figures
for that period, and he was discussing the company’s ability to get “products out the
door” in its production process, not its inventory levels. (SAC ¶ 192.)
       Additionally, in their Opposition, plaintiffs reference Canopy’s statement that it
grew “high-quality cannabis” and assert this put the inventory issues “in play.” (DE 68
at 27.) This statement was not identified as a misleading statement in the complaint,
(see generally SAC ¶¶ 147–269), and in any event is plainly puffery.

                                           59
and that Canopy was obligated to disclose that its inventory was in fact in
excess of market demand. (Id.)

      These allegations largely mirror those regarding the oversupply of oils
and gelcaps. (FE6’s allegation regarding defendant Kovacevic’s statement does
not apply, however, Kovacevic only discussed oils and gelcaps. (See SAC ¶ 106
(“Chief Marketing Officer Bigioni informed FE6 that Defendant Kovacevic had
told Bigioni that Canopy had produced far more oils and softgels than it could
sell”).) Plaintiffs thus have not adequately alleged facts supporting their theory
that the company had a dry flower oversupply that it did not timely disclose.
Their only allegations in support of an undisclosed problem are grounded in
hindsight and as such do not state a claim.

   5. Closures of Production Facilities

      Like most of their other claims, plaintiffs’ allegations regarding Canopy’s
production facilities fall short of stating a claim because, as previously noted,
plaintiffs allege no facts indicating that Canopy knew its production facilities
would need to be closed in advance of its announcement of the closures in
February and March of 2020. The only allegations which support this claim
are, as noted, grounded in fraud-by-hindsight.

         C. Allegedly Misleading Accounting Statements

      The last group of alleged misleading statements relate to misstatements
and omissions in defendants’ financial statements. Specifically, plaintiffs
identify as false (1) Canopy’s valuation of its inventory assets, (2) its recognition
of certain revenue, and (3) its failure to disclose provisions in its sales contracts
which entitled Canadian provinces to return products and force price
concessions essentially at will. They assert those valuations and revenue
recognitions were misstatements because Canopy failed to impair its inventory
for obsolescence and expiration, and failed to reserve revenue for returns or
price concessions. (See, e.g., SAC ¶ 151.) That failure to impair inventory
allegedly resulted in the company’s “[m]aterially overstat[ing] the value of [its]
inventory,” (id. ¶ 152(a)), as well as violating IAS 2 by failing to adequately

                                         60
evaluate the net realizable value of its inventory and failing to disclose that its
lack of data on which to base its decision to scale inventory was a material
constraint on its ability to accurately understand the appropriate level of
inventory (id. ¶ 152(d–e).) The failure to reserve revenue resulted in the
company violating IFRS 15 by “materially overstat[ing] revenue, failing
adequately to reserve revenue for returns . . . and price concessions,” (see, e.g.,
id. ¶ 177(a)), and “recognizing material amounts of revenue when it was not
‘highly probable’ that a significant reversal of that revenue would not occur,”
(id. ¶ 177(b).) Finally, the omission of the return provisions allegedly violated
IFRS 15 because it was a failure to “disclose quantitative and qualitative
information about its contracts with customers and the significant judgments
made.” (Id. ¶ 177(e).)

      Defendants respond that their representations regarding inventory and
revenue in financial statements are statements of opinion, and so plaintiffs’
claims are subject to the standard set forth in the United States Supreme
Court’s decision in Omnicare, Inc. v. Laborers District Council Construction
Industry Pension Fund, 575 U.S. 175 (2015). Their position raises a number of
questions, including whether Omnicare is applicable to Section 10(b) and 10b-5
claims, whether Omnicare applies to accounting statements, and finally
whether Canopy’s accounting statements in this case were false statements of
opinion under Omnicare.

   1. Omnicare

      Omnicare concerned a claim under Section 11 of the Securities Act of
1933, which prohibits untrue statements of material fact, or omissions of
material facts, made in connection with a registration statement filed with the
Securities and Exchange Commission. 575 U.S. at 178; 15 U.S.C. § 77k(a).
Omnicare filed a registration statement which essentially said that it believed
its contractual agreements with healthcare providers and pharmaceutical
manufacturers were legally valid. 575 U.S. at 179–80. Pension funds
subsequently filed suit, claiming Omnicare had made “materially false” claims

                                         61
about legal compliance because the federal government had later brought
lawsuits against Omnicare for violating anti-kickback laws in its agreements.
Id. at 180.

      The Supreme Court rejected the plaintiffs’ claims, concluding that
statements of opinion, such as a statement that a company believes its
contracts comply with the law, are only false under two circumstances: (1)
where the statement falsely affirms that the speaker actually holds the stated
belief, such as where a speaker who does not actually believe his company is
complying with the law says that he does believe that to be the case; or (2)
whether the statement contains embedded statements of fact which are false,
such as where the speaker says that “I believe my company is in compliance
with the law because the SEC has said we are,” when the SEC had actually
said no such thing. Id. at 184–85.

      The Court also considered the possibility that a statement of opinion
might be false where it omitted material facts. The Court concluded that an
omission creates liability where it “omits material facts about the issuer’s
inquiry into or knowledge concerning a statement of opinion” where those
“facts conflict with what a reasonable investor would take from the statement
itself.” Id. at 189. The court clarified that “[a]n opinion statement, however, is
not necessarily misleading when an issuer knows, but fails to disclose, some
fact cutting the other way. Reasonable investors understand that opinions
sometimes rest on a weighing of competing facts . . . . [a] reasonable investor
does not expect that every fact known to an issuer supports its opinion
statement.” Id. at 190. Furthermore, the court noted that “an investor reads
[statements in registration statements] in light of all its surrounding text,
including hedges, disclaimers, and apparently conflicting information.” Id. The
court clarified that a complaint “cannot state claim by alleging only that an
opinion was wrong; the complaint must as well call into question the issuer’s
basis for offering the opinion,” and “the investor cannot just say that the issuer
failed to reveal its basis,” but must establish that “the issuer’s failure to


                                         62
include a material fact has rendered a published statement misleading,” “and
not merely by means of conclusory assertions.” Id. at 194. The court was
specific: “[t]he investor must identify particular (and material) facts going to the
basis for the issuer’s opinion—facts about the inquiry the issuer did or did not
conduct or the knowledge it did or did not have—whose omission makes the
opinion statement at issue misleading to a reasonable person reading the
statement fairly and in context.” Id.

       Before Omnicare, the Third Circuit found “[o]pinions are only actionable
under the securities laws if they are not honestly believed and lack a
reasonable basis.’” City of Edinburgh Council v. Pfizer, Inc., 754 F.3d 159, 170
(3d Cir. 2014) (citing In re Merck & Co, Inc. Sec., Derivative & ERISA Litig., 543
F.3d 150, 166 (3d Cir. 2008)). So, to some extent, Omnicare is fairly similar to
the Third Circuit’s pre-existing rule on liability for opinion statements,
although the Edinburgh rule may be considered “more restrictive.” Kanefsky v.
Honeywell Int’l, Inc., 2020 WL 2520669 at *5 (D.N.J. May 18, 2020).

   2. Whether Omnicare applies to Section 10(b) and 10b-5 Claims

       The Third Circuit has “not considered whether Omnicare applies to
claims brought under [Section 10(b)],” Jaroslawicz v. M&T Bank Corp., 962
F.3d 701, 717 n.16 (3d Cir. 2020), but district courts in this Circuit have found
it to be “illuminat[ing]” on such issues, In re Merck & Co, Inc. Sec., Derivatives
& “ERISA” Litigation, 2015 WL 2250472 at *20 (D.N.J. May 13, 2015); see also
id. at 21 (“the Omnicare Court’s analysis squares with the earlier holdings in
this case, by both this Court and the Third Circuit, that Defendants’ opinion . .
. may constitute securities fraud if Defendants either subjectively disbelieved
the opinion they asserted or lacked a reasonable basis for their expressed
belief.”).

       Outside the Third Circuit, the majority view appears to be that Omnicare
applies to 10(b) and 10b-5 cases. City of Dearborn Heights Act 345 Police & Fire
Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 616 (9th Cir. 2017) (“Although
Omnicare concerned Section 11 claims, we conclude that the Supreme Court’s

                                        63
reasoning is equally applicable to Section 10(b) and Rule 10b-5 claims.”);
Tongue v. Sanofi, 816 F.3d 199, 209–10 (2d Cir. 2016); West Palm Beach
Firefighters’ Pension Fund v. Conagra Brands, Inc., __ F. Supp. 3d __, 2020 WL
6118605 at *15 (N.D. Ill. 2020) (“the court assumes that Omnicare applies” to
Rule 10b-5 claims); SEC v. RPM Int’l, Inc., 282 F. Supp. 3d 1, 27 n.10 (D.D.C.
2017). Indeed, Section 11 of the Exchange Act, the provision at issue in
Omnicare, imposes liability for “untrue statement[s] of . . . fact,” while Rule
10b-5 contains a near identical limitation of liability to “untrue statement[s]”
and omissions of “fact,” 17 C.F.R. § 240.10b-5(b). I see no reason to apply a
different rule to 10b-5 cases given the close similarity in the language of the
two provisions.

   3. Whether Inventory and Revenue Statements are Statements of
      Opinion Under Omnicare

      One might initially think that nothing could be more straightforwardly a
statement of “fact” than a company’s statement of its inventory or revenue on a
financial statement. After all, the amount of cannabis Canopy had to sell, or
the amount that it sold in a previous quarter, are real-world facts; the company
either did or did not possess or sell the claimed amount of cannabis during the
relevant period. Still, accountancy, contrary to slang, consists of more than
counting beans, or leaves. The governing accounting principles which applied
to Canopy make clear that valuations of inventory or revenue are plainly “not
matters of objective fact” but rather “are inherently subjective and involve
management’s opinion.” City of Dearborn Heights, 856 F.3d at 613 (quoting Fait
v. Regions Fin. Corp., 655 F.3d 105, 110 (2d Cir. 2011)). I conclude that
Canopy’s statements of revenue and inventory, in this instance, are “opinions”
under Omnicare.

      The parties do not cite, and research has not uncovered, any Third
Circuit opinion directly on point. The Second and Ninth Circuits, however, have
held that certain accounting evaluations are statements of opinion, rather than
“objective fact,” when they depend on management’s application of judgment

                                        64
and subjective evaluation. Id. In both City of Dearborn and Fait, for example,
those Courts considered management’s valuation of business goodwill.
“Goodwill” is an accounting term which applies, for example, when a company
purchases or merges with another company. If, say, Company X purchases
Company Y for $180 million, Company X must record $180 million in assets
from the purchase. The fair value of Company Y’s net assets, however, might be
only $135 million. Company X would thus record the assets received from the
purchase of Company Y as $135 million, and additionally record an asset of
$45 million which it would call “goodwill.” See Fait, 655 F.3d at 110. 31
      There is, however, typically no objective measure of what constitutes the
“fair value” of Company Y’s assets. Henry v. Champlain Enters., Inc., 445 F.3d
610, 619 (2d Cir. 2006) (“There is no universally infallible index of fair market
value. There may be a range of prices with reasonable claims to being fair
market value.”); see also Rhodes v. Amoco Oil Co., 143 F.3d 1369, 1372 (10th
Cir. 1998)). In some instances, there might be quoted market prices which
could help evaluate the value of a business’s assets, Statement of Financial
Accounting Standards No. 142 ¶ 23 (“Quoted market prices in active markets
are the best evidence of fair value and shall be used as the basis for the
measurement, if available), but even those are not infallible, and in any event
they are frequently not available for some or all of a business’s assets, id. ¶ 24
(“If quoted market prices are not available, the estimate of fair value shall be
based on the best information available, including prices for similar assets and
liabilities and the results of using other valuation techniques”). Goodwill
determinations are therefore, according to the Ninth and Second Circuits,
“subjective” rather than “objective factual matters.” Fait, 655 F.3d at 111; City
of Dearborn, 856 F.3d at 613.


31  That goodwill figure is not merely whatever amount is required to make column A
equal column B. Assuming an arm’s length transaction, the going-concern value of
company Y, apart from its more readily identifiable tangible assets, would account for
the $45 million. Were it not so (or believed to be so), company X would not be willing
to pay the $180 million purchase price.

                                          65
      No case in the District of New Jersey has considered inventory and
revenue statements in particular, but in In re Hertz Global Holdings, Inc. Sec.
Litig., 2017 WL 1536223 at *11 (D.N.J. Apr. 27, 2017), Judge Arleo considered
statements by a defendant in its Form 10-Ks that its financial statements were
in compliance with Generally Applicable Accounting Principles (“GAAP”). She
concluded that such statements were statements of opinion, noting that the
defendant’s 10-K made clear that “preparation of the GAAP-compliant financial
statements ‘requir[ed] management to make estimates and judgments that
affect’ the valuation of things like loan loss reserves or assets and liabilities,
and that ‘actual results could differ materially from those estimates.’” Id.

      There is a difference between the statements in Hertz, which were
essentially “I believe I am complying with GAAP,” a clear statement of opinion,
and the statements in this case, which were essentially “our inventory is worth
X amount.” But Judge Arleo’s reasoning is instructive; as she explained, “GAAP
standards are often subjective. They involve a range of possible treatments
instead of a single set of calculations” and that such evaluations “are not
matters of objective fact.” Id. (citing Shapiro v. UJBC Fin. Corp., 964 F.2d 272,
281 (3d Cir. 1992) (noting that there is “no single method of evaluating and
setting loan loss reserves, perhaps because no method has proven foolproof.”)).
Judge Arleo noted that “certain GAAP rules have objective application such
that compliance would be a statement of fact,” but concluded that those rules
were not implicated in Hertz, where the defendants were accused of making
misleading statements because they misidentified “estimated recoveries from
third parties” and receivables with “significantly different credit risk profiles.”
Id. Judge Arleo concluded that “[a]n estimation of an amount, or a
determination that two profiles are not just different, but significantly different,
are inherently subjective tasks that vary depending on circumstances,” and
thus a statement that one has complied with GAAP by estimating or
determining in such circumstances must be an opinion. Id.




                                         66
      Similarly, in In re Prudential Financial Sec. Litig., 2020 WL 7706860 at *8
(D.N.J. Dec. 29, 2020), Judge Chesler considered Prudential’s statements that
its reserves were adequate, which he treated as statements of opinion. Id. at 9.
He also concluded that Prudential’s representation that it had complied with
certain processes and methods to set and update reserves constituted an
opinion because it was “inherently subjective.” Id. at 13.

      The case perhaps most directly on point is In re Amtrust Fin. Servs., Inc.
Sec. Litig., 2019 U.S. Dist. LEXIS 153297 (S.D.N.Y. Sept. 9, 2019). There, the
plaintiffs alleged that the defendants had, among other things, misstated
certain numbers and results, such as net income, in the company’s
consolidated financial statements. Id. at 31. The court noted that the financial
data “allegedly was false or misleading because of the accounting treatment
applied to certain underlying metrics. It is the accounting treatment that
plaintiffs contend was erroneous and thus resulted in a false or misleading
number . . . on the financial statements.” Id. at 33. The court, turning to
reported net income, reasoned that “[i]f the numbers underlying [reported
income] consist only of figures that were then presently known, fixed, or
definite — e.g., the price of widgets and number of widgets sold in a previous
month — then any resulting data would be a statement of fact . . . . [or] if the
relevant provision of GAAP . . . applied to produce the data called only for the
application of or evaluation under objective criteria, then the resulting data
would be a statement of fact.” Id. at 39. Crucially, however, the court reasoned
that if “the relevant accounting guidance called for the exercise of judgment,
then the resulting data would be a statement of opinion.” Id. Thus, the court
concluded, to establish that a defendant’s accounting statement was a
statement of fact, as opposed to a statement of opinion, plaintiffs were required
to plead that a specific accounting rule (1) “objectively was the only correct
guidance to apply” and that “Defendants did not apply that guidance and did
not disclose either the particular guidance that they were applying, or that they
had chosen not to apply the section that a reasonable investor would assume


                                        67
applied to the transactions,” id. at 43, or (2) that the defendant “applied [the
relevant principle] in a manner that was objectively wrong,” Id. at 60; see also
Sjunde AP-Fonden v. GE, 417 F. Supp. 3d 379, 404 (S.D.N.Y. 2019) (valuation
of “contract assets,” which are recognized-but-not-yet-received revenues, are
statements of opinion because they are “a reflection of ‘management’s opinion
or judgment’ as to how ‘a variety of predictable and unpredictable
circumstances’ will play out.”).

      Applying the standards of those cases, I conclude that Canopy’s
valuation of inventory and revenue in its financial statements constitutes a
statement of opinion. I come to that conclusion based on my review of the
statements which plaintiffs challenge as false or misleading. Plaintiffs do not
claim that defendants, for example, lied factually about how much cannabis
was in inventory. Rather, they claim that defendants’ valuations of inventory
and recognized revenue contravened governing accounting standards,
particularly International Accounting Standard (“IAS”) 2, and International
Financial Reporting Standard (“IFRS”) 15.

      IAS 2, Inventories, states:

      Inventories shall be measured at the lower of cost and net realisable
      value.

IAS ¶ 9. It defines “net realisable value” as:

      [T]he estimated selling price in the ordinary course of business less
      the estimated costs of completion and the estimated costs
      necessary to make the sale.

IAS ¶ 6 (emphasis added). It goes on to state that:

      Estimates of net realisable value are based on the most reliable
      evidence available at the time the estimates are made, of the
      amount the inventories are expected to realise. These estimates
      take into consideration fluctuations of price or cost directly relating
      to events occurring after the end of the period to the extent that
      such events confirm conditions existing at the end of the period.



                                         68
Id. ¶ 30. Estimates must also “take into consideration the purpose for which
the inventory is held.” For example, inventory being held to satisfy a confirmed
sales contract should be valued at the contract price, rather than according to
some different method of valuation. Id. ¶ 31.

      IFRS 15, Revenue from Contracts with Customers, applies to reporting
information about the nature, amount, timing and uncertainty of revenue and
cashflows from a customer contract. (SAC ¶ 130.) To recognize revenue
pursuant to IFRS 15, an entity must first identify the contract, which requires
concluding that “it is probable that the entity will collect the consideration to
which it will be entitled in exchange for the goods or services,” which in turn
requires considering “the customer’s ability and intention to pay that amount
of consideration,” (DE 67-20 at 4–5 (IFRS 15)). The entity must then identify
“performance obligations” (id. at 8), determine the “transaction price,” which is
the amount the entity expects to receive (id. at 14), allocate the price to each
performance obligation in the contract (id. at 20), and then recognize revenue.

      Under IFRS 15, a contract’s consideration amount may vary due to price
concessions, rights of return, or other similar items. (Id. at 15.) This is known
as “variable consideration.” The contracts which formed the basis for plaintiffs’
allegations regarding revenue recognition and Canopy’s disclosure obligations
had variable consideration based on their rates of return. (SAC ¶ 286.)

      In variable consideration contracts, the entity recognizing revenue must
“estimate the amount of consideration to which the entity will be entitled.” (DE
67-20 at 15.) Estimation must be done by using either “the expected value,”
which is “the sum of probability-weighted amounts in a range of possible
consideration amounts,” or “[t]he most likely amount” which is “the single most
likely amount in a range of possible consideration amounts.” (Id. at 16.)
Furthermore, to prevent improper revenue recognition, estimation of variable
consideration must be constrained except to the extent that it is “highly
probable that a significant reversal in the amount of cumulative revenue
recogni[z]ed will not occur when the uncertainty associated with the variable

                                        69
consideration is subsequently resolved.” (Id. at 17.) To determine if such a
reversal is “highly probable,” IFRS 15 directs entities to consider a variety of
possibilities, including the risk of obsolescence of the promised good or service,
the entity’s limited experience with similar types of contracts, whether the
entity has a practice of offering concessions or changing payment terms in
similar circumstances, and if the contract itself has a broad range of possible
consideration amounts. (Id.) Furthermore, when a contract includes a right to
return products, revenue “should not be recognized” but rather the expected
refund should be recorded as a refund liability and the returned products as
an asset. (Id. at 16.)

      IFRS 15 further requires entities to disclose sufficient information to
enable users to understand the uncertainty of revenue and cash flows arising
from consumer contracts, including qualitative and quantitative information
such as whether the consideration in question contains a variable component,
whether the estimate of the variable component was constrained, and whether
the contract contains obligations for returns, refunds, or other obligations. (DE
67-20 at 28, 30.) It also requires entities to disclose qualitative and quantitative
information about significant judgments and changes in judgments made in
applying IFRS to contracts. (Id. at 31–32.)

      The foregoing makes clear the extent to which inventory valuation and
revenue recognition require an entity to exercise a significant amount of
judgment. Inventory valuations under IAS 2 require management to estimate
selling price in the “ordinary course of business” based on “the most reliable
evidence available at the time” of the “amount the inventories are expected to
reali[z]e.” IAS 2 ¶¶ 6, 9. There is no fixed standard by which the “ordinary
course of business” or the “most reliable evidence” can be judged; management
must use some subjective measure of evaluation to come to any conclusions,
and in most circumstances a range of conclusions would be acceptable. I
conclude that Canopy’s statements of inventory value were statements of
opinion.


                                        70
      Similarly, revenue recognition under IFRS 15 requires management to
assess the probability that it “will collect the consideration to which it will be
entitled,” based on its evaluation of the “customer’s ability and intention to pay
that amount of consideration,” as well as to determine the transaction price,
based on what the entity expects to receive. (DE 67-20 at 4–5, 14.) That, in
turn, depends on management’s evaluation of the likelihood that its
contracting partner will be able to invoke price concessions or rights of return,
as well as the rate at which the contracting partner would do so. (Id. at 15.)
And that in turn requires a consideration of “the sum of probability weighted
amounts in a range of possible consideration” or “the single most likely
amount,” while at the same time constraining estimates to those values which
are “highly probable” that they will not be reversed. (Id. at 15–17.) Finally,
management must take into consideration the risk of spoilage or obsolescence.
(Id. at 17.) While historical data might be informative as to, say, the frequency
with which a contracting partner invokes concessions or rights of return, any
estimate will require the application of management’s judgment. Similarly,
management’s determination of the risk of obsolescence involves predictions
regarding demand, the rate of deterioration of product, and other
considerations, each of which is a matter of judgment.

      I thus conclude that Canopy’s statements of its revenue were opinions.

   4. Application

      I nevertheless conclude that plaintiffs have pled claims under Omnicare.
Plaintiffs allege the following:

      (Claim 1) Canopy failed to impair its inventory for problems caused by
      oversupply, thus inflating its value;

      (Claim 2) Canopy recognized revenue which was likely to be reversed,
      and

      (Claim 3) Canopy failed to disclose key terms in its contracts which
      injected uncertainty that such revenue would in fact be recognized.


                                         71
I find plaintiffs have adequately pled claims (1) and (3).

      Plaintiffs provide the following allegations in support of its claims:

      (1) Canopy had “no data” upon which to determine whether it could
          recognize inflated revenue and value inflated inventory as it did;
      (2) Canopy took an $8 million revenue charge on oil and gelcap returns
          but did not adjust its inventory valuation;
      (3) Canopy took a $32.7 million charge for returns, return provisions,
          and pricing allowances, and an inventory charge of $15.9 million on
          November 14, 2019;
      (4) Canopy closed approximately 40% of its production space and wrote
          down hundreds of millions of dollars of inventory and production
          assets in May 2020;
      (5) Canopy stopped disclosing its cannabis inventory by product
          category;
      (6) Canopy built up 2.5 years of inventory and had unproductive
          facilities.

(DE 68 at 42.) Additionally, plaintiffs assert that Canopy omitted to state

      (1) That it inflated its inventory to get its “brands out there,” not in
          response to consumer demand;
      (2) That its grow facilities had produced poor quality cannabis only
          suitable for extract products;
      (3) That its supply contracts “contained generous, near absolute ‘rights to
          return product’ and ‘extract significant price concessions.’”

(DE 68 at 39, 41.)

      I have already rejected the majority of these allegations. The claims that
Canopy had “no data” or that it had embarked on an undisclosed brand
building exercise are unsupported. See Section III.B.1–2, supra. The allegations
related to Canopy’s disclosures in August and November of 2019 and February,
March, and May of 2020 are all fraud-by-hindsight allegations. See Section
III.B.1.ii, supra. For similar reasons, they do not support a finding of
accounting misrepresentations, either.

      Claim 1, i.e., that Canopy did not believe certain of its inventory
statements when they were made, is adequately alleged. In particular, the
alleged statements of FE6 support an inference that Canopy’s inventory
                                         72
statements in June 26, 2019 and August 14, 2019 were not believed when
made. As previously noted in Section III.B.3, as it appears defendant Kovacevic
believed the company’s inventory could not be sold and thus should have been
written down.

      Claim 2, i.e., that Canopy did not believe certain revenue statements
when made, is not adequately alleged. Plaintiffs simply provide no evidence at
all that Canopy did not believe its revenue statements. They merely allege that
Canopy “must have” doubted its statements because it ultimately had to
reverse some of the revenue it recognized, and repackage their rejected
assertions that Canopy had “no data” or a secret brand building plan. Those
allegations of fraud-by-hindsight are insufficient.

      Claim 3, i.e., that that Canopy failed to disclose that its contracts gave
customers in the Canadian provinces an absolute right of return and the ability
to extract significant price concessions, is adequately alleged. The complaint
alleges that Canopy did not disclose until August 15, 2019 that its supply
agreements with the provinces “allow for returns at any point in the future,”
and did not disclose until June 1, 2020 that its supply agreements “are subject
to terms that allow for renegotiation of sale prices and termination at the
election of the applicable cannabis control authority.” (SAC ¶¶ 137–38.) The
latter provision gave provincial purchasers significant leverage over price
concessions because they could cancel a supply contract at any time.

      An opinion is only misleading under an Omnicare-based omissions
theory “if the speaker ‘omits material facts’ about its ‘inquiry into or knowledge
concerning a statement of opinion’ that ‘conflict with what a reasonable
investor would take from the statement itself.’” Jaroslawicz v. M&T Bank Corp.,
912 F.3d 96, 112 (3d Cir. 2018) (quoting Omnicare, 135 S. Ct. at 1329). Not
every omission related to a speaker’s knowledge is misleading, however,
because “[r]easonable investors understand that opinions sometimes rest on a
weighing of competing facts; . . . [a] reasonable investor does not expect that
every fact known to an issuer supports its opinion statement.” Id. at 113

                                        73
(quoting Omnicare, 135 S. Ct. at 1329). Thus, plaintiffs must “identify
particular (and material) facts . . . facts about the inquiry the speaker did or
did not conduct or the knowledge it did or did not have . . . whose omission
makes the opinion statement at issue misleading to a reasonable person.” Id.
(quoting Omnicare, 135 S. Ct. at 1332).

      Plaintiffs’ claim here can be interpreted as one that Canopy rendered an
opinion about recognition of revenue, but failed to disclose facts that undercut
that opinion: specifically, contractual provisions that made that revenue much
less likely to be recognized. Under that theory, Canopy was obligated to inform
investors that it had decided to recognize the revenue despite that uncertainty.

      Canopy responds that it disclosed the following:

      •   That products “could be subject to . . . recall or return . . . for a
          variety of reasons. If a product recall or return should happen,
          the Company could be required to incur unexpected expenses .
          . . .,” (DE 67-6, Ex. D to Motion to Dismiss (June 2018 MD&A
          at 47));
      •    That Canopy “recognizes revenue in an amount that reflects
          the consideration that the Company expects to receive taking
          into account any variation that may result from rights of
          return,” (SAC ¶ 143 n.19);
      •   That it had adjusted its inventory value to reflect “anticipated
          price changes,” (DE 67-6 Ex. D to Motion to Dismiss (June
          2018 Financials at 17));
      •   That its consideration was variable and so “[i]t is possible that
          material changes could occur that may adversely affect
          management’s estimate of the recoverable amount for any
          agreement the Company enters into,” (DE 67-10, Ex. H to
          Motion to Dismiss (June 2019 MD&A at 59).)

      Those statements, however, are boilerplate disclosures that the company
had variable consideration agreements and that its products, like any product,
could be subject to return “for a variety of reasons.” They did not disclose to
investors that the company had built into its contracts absolute rights of
return and the near-unilateral ability to renegotiate contracts.


                                          74
         I conclude that plaintiffs have stated a claim that Canopy omitted a
material fact by failing to disclose these contractual provisions. Those
omissions made Canopy’s disclosures misleading. The existence of those
provisions is plausibly a material fact which should have been disclosed under
IFRS 15, because investors needed to know about them in order to appreciate
the uncertainty of Canopy’s revenue. Canopy could have concluded that its
revenue was reliable despite those provisions, but its failure to inform investors
of them prevented investors from fully understanding the basis for Canopy’s
opinion. Omnicare, 575 U.S. at 194.

   IV.      DISCUSSION: SCIENTER

         The PSLRA requires that a defendant have “scienter,” which is the intent
to deceive, manipulate, or defraud investors. Hertz, 2017 WL 1536223 at 15.
The plaintiff must allege “with respect to each act or omission alleged to violate
this title” the “particular facts giving rise to a strong inference that the
defendant acted with the required state of mind.” 15 U.S.C. § 78u-4(b)(2)(A).

         To evaluate whether a complaint adequately pleads scienter, a court
must consider inferences urged by the plaintiff as well as “competing inferences
rationally drawn from the facts alleged.” Tellabs, 551 U.S. at 314. A “strong”
inference, required to plead scienter, is “more than merely plausible or
reasonable—it must be cogent and at least as compelling as any opposing
inference of nonfraudulent intent . . . . The inference . . . need not be
irrefutable, i.e., of the ‘smoking-gun’ genre, or even the ‘most plausible of
competing inferences.’” Id. at 314, 324. The Court must consider the complaint
as a whole, rather than individual allegation by individual allegation. Id.

         Scienter may be demonstrated by strong circumstantial evidence of
either conscious misbehavior or recklessness. SEC v. Infinity Grp. Co., 212 F.3d
180, 192 (3d Cir. 2000). Recklessness is “highly unreasonable [conduct],
involving not merely simple, or even inexcusable negligence, but an extreme
departure from the standards of ordinary care, . . . which presents a danger of
misleading buyers or sellers that it is either known to the defendant or is so

                                         75
obvious that the actor must have been aware of it.” Infinity Grp., 212 F.3d at
192. To support an inference of scienter from circumstantial evidence, plaintiffs
“must support their allegations by detailing, with particularity, ‘the who, what,
when, where and how’” of the events at issue and present clear facts verifying
plaintiff’s deductions with respect to defendant’s state of mind. Intelligroup, 527
F. Supp. 2d at 285 (citing In re Burlington Coat Factory Securities Litig., 114
F.3d 1410, 1422 (3d Cir. 1997)).

      “[S]cienter must ‘not rest on a bare inference that a defendant must have
had knowledge of the facts.’” Id. (quoting In re Advanta Corp. Sec. Litig., 180
F.3d 525, 539 (3d Cir. 1999)). Rather, “where plaintiffs contend defendants had
access to contrary facts, they must specifically identify the reports or
statements containing this information.” Id. at 286.

      A “strong inference” of scienter may be established “(a) by alleging facts
to show that defendants had both motive and opportunity to commit fraud, or
(b) by alleging facts that constitute strong circumstantial evidence of conscious
misbehavior or recklessness.” GSC Partners CDO Fund v. Washington, 368 F.3d
228, 237 (3d Cir. 2004).

      Plaintiffs have pled sufficient facts to establish that defendants made
materially false or misleading statements because they: (1) failed to disclose an
oversupply of inventory which constituted a material risk to the company; (2)
issued financial statements containing material misstatements regarding their
inventory valuations; and (3) failed to disclose that their contracts were subject
to absolute rights of return and subject to renegotiation at provinces’ sole
discretion, thus creating a significant risk of price concessions. Thus, in order
to conclude that plaintiffs have adequately pled a claim, I must find that
plaintiffs plead scienter with particularity with respect to each of those
misstatements and that those allegations give rise to a “strong inference” of
scienter.

      Plaintiffs do not allege any facts indicating that the defendants had a
particular, non-generic motive to misrepresent. “[T]heir complaint will only

                                        76
survive the motion to dismiss . . . if they allege specific facts that constitute
‘strong circumstantial evidence of conscious misbehavior or recklessness.’”
GSC Partners, 368 F.3d at 238.

     A. Pleading With Particularity

       I do find that plaintiffs have pled particularized allegations supporting
“the ‘who, what, when, where and how’” required for scienter. Intelligroup, 527
F. Supp. 2d at 285. Specifically, with respect to the allegations that Canopy
issued inventory valuation statements that it did not believe, the “who” is
defendant Kovacevic, 32 and the “what” is that he believed Canopy had an
inventory oversupply which they could not sell but did not disclose. The “when”
is as early as January or February of 2019, well before the defendants
disclosed any inventory surplus to the public; August 2019, when the company
disclosed only a risk of oversupply; and November 2019, when the company
finally disclosed its inventory was improperly valued. The “how” is via both
failures to disclose the oversupply to the public and the failure to adjust
inventory valuations in response to the oversupply.

       Plaintiffs must also plead scienter regarding their allegation that Canopy
failed to disclose the absolute rights of return and opportunity for price
concessions that inhered in their contracts with the provinces. 33 “[I]n a non-
disclosure situation, any required element of scienter is satisfied where . . . the
defendant had actual knowledge of the material information,” or where the


32Defendant Kovacevic’s knowledge of the company’s oversupply, and thus that its
valuations (which were not adjusted down for oversupply) were incorrect, is imputed to
Canopy via the doctrine of respondeat superior. Zhengyu He v. China Zenix Auto Int’l
Ltd., 2020 WL 3169506 at *9 (D.N.J. June 12, 2020).
33Omnicare concerned a claim under Section 11 of the Securities Act, which
establishes a strict-liability offense for which scienter need not be established, 15
U.S.C. § 77k(a), so the Omnicare Court did not discuss the interaction between its
decision and the scienter requirement. The statute creating liability for Section 10(b)
claims requires proof of scienter, however, so I will require that proof here. See In re
Amarin Corp. PLC Sec. Litig., 2021 WL 1171669 at *18 (D.N.J. Mar. 29, 2021) (rejecting
argument that scienter need not be proven for Omnicare-related claims in Section
10(b) context.)

                                          77
omission “presents a danger of misleading buyers or sellers that is . . . so
obvious the actor must have been aware of it,” GSC Partners, 368 F.3d at 239
(quoting In re Advanta, 180 F.3d at 535). “[I]t is not enough,” however, “for
plaintiffs to merely allege that defendants ‘knew’ their statements were
fraudulent or that defendants ‘must have known’ their statements were false.”
Id. However, if plaintiffs offer “reasons why [defendant] should have known”
that make out a plausible case, courts will find scienter adequately pled.
Kennedy v. Am. Airlines Inc., 760 Fed. Appx. 136, 140 (3d Cir. 2019).

      I find that plaintiffs have alleged particular facts setting out knowledge
here. Canopy’s contracts with provincial stores contained absolute rights of
return and the ability for a province to cancel the contract at any time—
provisions which are quite favorable to the provinces and give them powerful
leverage over Canopy. These provisions were in all of Canopy’s contracts; it is
inconceivable that the company did not know about them. See Avaya, 564 F.3d
at 269–72 (not plausible that executives were unaware of issues involving “core
matters” of company). These provisions created a significant likelihood that the
company’s revenue figures could prove illusory, because it would be subject to
renegotiation on its contracts or take significant returns. It is therefore quite
plausible that the company was aware of the provisions and understood their
significance, and thus was at least reckless in declining to disclose their
existence.

   B. Strong Inference

      Whether a “strong inference” is warranted “involves a comparative
inquiry that evaluates how likely is one conclusion as compared to others, in
light of the pleaded facts.” In re Galena Biopharma, Inc. Sec. Litig., 336 F. Supp.
3d 378, 388 (D.N.J. 2018); see also Tellabs, 551 U.S. at 323 (“The inquiry is
inherently comparative: How likely is it that one conclusion, as compared to
others, follows from the underlying facts?”). However, “[t]he inference that the
defendant acted with scienter need not be irrefutable, i.e., of the ‘smoking-gun’
genre, or even the ‘most plausible of competing inferences.’” Tellabs, 551 U.S.

                                        78
at 324. “[F]ederal courts certainly need not close their eyes to circumstances
that are probative of scienter viewed with a practical and common-sense
perspective.” Avaya, 564 F.3d at 272–73. Scienter will not lie, however, if
plaintiffs’ theory “does not make sense on the facts alleged,” or “alone present a
cogent or compelling” theory of scienter. In re Adolor Corp., 616 F. Supp. 2d
551, 572 (E.D. Pa. 2009). Ultimately, the plaintiffs’ burden is to establish that
the inference of scienter is “at least as compelling as any opposing inference of
nonfraudulent intent.” Tellabs, 551 U.S. at 314.

      Because this is a comparative exercise, I first consider the strongest
innocent explanation of Canopy’s behavior. Canopy explains, as it told
investors from the outset, that it sought to “position itself as an early leader in
terms of cannabis and cannabis oil production, (DE 67-14, Ex. L, June 27,
(2018 Form 6-K at 4–5)), and so based on its forecast of cannabis demand,
ramped up its production facilities, (DE 67 at 8.). Though cannabis was
legalized by Canada’s federal government in June 2018, the federal government
devolved regulation of sales to the provinces. (DE 67 at 7.) The provinces
undertook two decisions which served to slow the rollout of cannabis as a retail
market. The first was that Ontario decided that cannabis sales would be
handled by government-run retail stores, which Canopy noted would be a less
profitable business model than private retail. (SAC ¶ 49; DE 68 at 5.) Second,
after Ontario elected a new provincial government, it announced on August 13,
2018 that it would permit certain private retail stores, but not before April 1,
2019. (SAC ¶ 52.) Because Ontario is Canada’s largest province, containing
some 37% of the country’s population, those decisions significantly hampered
the development of the Canadian cannabis market.

      At some point between February and June of 2019, Canopy began to
receive “at-the-till” sales data. (DE 67 at 13–14; DE 68 at 41 n.197.) In its first
quarterly disclosure covering that time period, in August 2019, the company
disclosed the “risk” that its inventory was not matched to demand, and
informed investors that it would have to reverse recognized revenue as a result


                                        79
of product returns. (DE 67 at 11–12.) In its next quarterly disclosure, in
November 2019, the company disclosed that it had undertaken a review of
inventory and demand levels and had identified an oversupply of oil and gelcap
products. As a result, the company said, it had reversed recognized revenue,
written down inventory as obsolete, and taken a reserve for expected price
concessions. (DE 67 at 13–14.) The company warned that the government’s
“inability . . . to license retail stores . . . has resulted in half of the expected
market in Canada simply not existing,” and warned that new stores could not
“come soon enough . . . and until this happens, the cannabis sector cannot
reach its full sales potential.” (DE 67 at 13.)

      Then, in February 2020, the company informed investors that the
cannabis market had “taken longer to develop . . . than was originally . . .
expected,” and that the company could not continue operating at its current
scale. (DE 67 at 14.) It then closed the Aldergrove and Delta facilities and wrote
down significant amounts of assets, including production facility assets and
obsolete or expired inventory.

      Thus, the innocent explanation of Canopy’s inventory issues would be
that it entered the market with the intention of being an early leader, but faced
setback after setback due to Canadian government actions which caused the
cannabis market to develop more slowly than expected. Once the company
began to get the first “at-the-till” facts about demand for its products between
February and June of 2019, it disclosed the emerging risks to its investors,
first by identifying a “risk” of oversupply in August 2019, and then by
informing investors in November 2019 that, based on its review of demand, it
had concluded that there was an oversupply in fact. While the company
remained optimistic that the market for its products would eventually develop,
the continued slow roll-out by the Canadian federal government, along with a
slow growth in demand, eventually convinced the company that a more
significant reckoning with its inventory and production facilities was needed in



                                           80
February 2020, and it began pulling back in March and May of 2020 by closing
major facilities and writing down significant amounts of inventory.

      Plaintiffs’ contrary, less benign explanation is that Canopy became aware
of its oversupply in January or February of 2019, but failed to disclose that fact
in a timely fashion. The support for their version of events boils down to FE6’s
recollection of being told by Chief Marketing Officer Bigioni that Kovacevic had
said in January or February of 2019 that the company had an oil and gelcap
oversupply. 34 But there are numerous reasons to discount this evidence, as
outlined above. First, FE6 does not offer an actual quotation of what defendant
Kovacevic said, beyond the bare statement that there was an oversupply. FE6’s
barebones account is thus consistent with a number of possibilities, including
that defendant Kovacevic had simply expressed his personal doubts about the
company’s inventory to Bigioni, or had said that he suspected the company
had, or might develop, an oversupply. This ambiguity is important; the
somewhat subtle alleged falsehood is that the company delayed for a period of
months in reporting that what it called a risk had ripened into an actuality.
Defendant Kovacevic’s mere suspicion, or a developing opinion, would not have
been enough to require Canopy to announce an oversupply or write down its
inventory valuation in August 2019. Under that scenario, the company’s course
of action, which involved disclosing the “risk” of an oversupply in conjunction
with an investigatory review of its inventory levels, might well have been
enough. Slayton v. American Exp. Co., 604 F.3d 758, 777 (2d Cir. 2010)
(“Taking the time necessary to get things right is both proper and lawful.
Managers cannot tell lies but are entitled to investigate for a reasonable time,
until they have a full story to reveal.”) (quoting Higginbotham v. Baxtern Int’l
Inc., 495 F.3d 753, 761 (7th Cir. 2007)); see also In re Northern Telecom Ltd.,
Sec. Litig., 116 F. Supp. 2d 446, (S.D.N.Y. 2008) (“we do not suggest that


34 As noted throughout Section III.B, though plaintiffs offer a number of other
allegations in support of their claims, but those allegations are either unsupported,
rely on a fraud-by-hindsight theory, or do not relate to an inventory oversupply.

                                          81
material facts must be disclosed immediately; the timing of disclosure is a
matter for the business judgment of the corporate officers entrusted with the
management of the corporation within the affirmative disclosure requirements
promulgated by the exchanges and by the SEC”) (quoting SEC v. Texas Gulf
Sulphur Co., 401 F.2d 833, 850 n.12 (2d Cir. 1968)).

      Second, FE6 only relays what he heard secondhand. FE6 does not claim
to have heard defendant Kovacevic’s statement directly, but says that he heard
about if from Chief Marketing Officer Bigioni. Intelligroup, 527 F. Supp. 2d at
361 (second-hand information and hearsay not probative); Zucco Partners, LLC
v. Digimarc Corp., 445 F. Supp. 2d 1201, 1205–06 (D. Ore. Aug. 2006) (hearsay
inadmissible to prove scienter)). Such statements are generally considered less
reliable; they presuppose not only the truthfulness and reliability of Bigioni and
FE6 as witnesses, but also the accuracy of a report of an oral statement that
passed through two intermediaries.

      These defects count strongly against FE6’s statement; they undermine its
reliability as a representation of defendant Kovacevic’s contemporaneous
beliefs. Rahman v. Kid Brands, Inc., 736 F.3d 237, 244 (3d Cir. 2013) (if an
anonymous source’s basis of knowledge and reliability is “found wanting . . .
[courts] must discount them steeply.”) (quoting Avaya, 564 F.3d at 263). Given
the “omissions and ambiguities” in FE6’s statement, it makes a weak case for
scienter. Id. (“omissions and ambiguities count against inferring scienter under
PSLRA’s particularity requirements”).

      Setting aside the circumstances of FE6’s statement, there are reasons to
discount its substance. Although defendant Kovacevic ultimately became
President of Canopy in June 2019, he was only a vice president at the time of
his alleged statement to Bigioni, and his statement did not necessarily reflect
the views of management. And even if it did, Canopy’s ability to sell its product
at all depended on provincial decisions regarding how many stores to open, an
issue still up in the air in January or February of 2019. Any conclusion about
how much cannabis the company could sell would have been premature at the

                                        82
time Kovacevic made his statement—another reason that Canopy’s disclosure,
confined to a “risk” of oversupply, might have been judged appropriate at the
time.

        Canopy also correctly notes that plaintiffs have not established any
convincing motive for Canopy’s alleged misbehavior. It would have been
economically irrational, they say, to knowingly and needlessly produce
perishable inventory and expand facilities for no anticipated benefit. The lack of
a convincing motive is not fatal to plaintiffs’ claims, but it may raise the
threshold of persuasion regarding conscious disregard or recklessness. GSC
Partners, 368 F.3d at 238 (lack of motive may require that quantum of other
proof “be correspondingly greater.”).

        Furthermore, an independent auditor evaluated Canopy’s financial
statements and approved of them. That circumstance, in itself, weighs heavily
against scienter. Roofer’s Pension Fund v. Papa, 2018 WL 3601229 at *20
(D.N.J. July 27, 2018) (“the approval of an independent auditor is strongly
probative of a lack of scienter”); In re Iconix Brand Grp. Inc., 2017 WL 4898228
at *19 (S.D.N.Y. Oct. 25, 2017) (“while ‘an egregious refusal to see the obvious,
or to investigate the doubtful, may in some cases give rise to an inference of . . .
recklessness, the fact that [an auditor] did not detect, observe, or otherwise
note any improprieties in Iconix’s financial accounting—over three consecutive
audit years—is significant”); In re Hansen Nat. Corp. Sec. Litig., 527 F. Supp. 2d
1142, 1158 (C.D. Cal. 2007) (clean audit “is highly probative of an absence of
scienter”).

        In light of the foregoing, I conclude that plaintiffs’ allegations fail to
establish a “strong inference” of scienter. A statement by a confidential witness
relaying secondhand the gist of a statement by a then-vice president, given the
other contrary evidence, is not sufficient. 35


35     Canopy argues that defendant Kovacevic posted cannabis plants on Twitter and
so the company lacked scienter. Such arguments are hard to take seriously.
Kovacevic’s choice of a few select plants to show the public in a social media post does

                                           83
      As for Canopy’s failure to disclose the provisions in its agreements
regarding price concessions and rights of return, I similarly find that plaintiffs
have failed to allege a “strong inference” of scienter. Lacking here is even
anything akin to FE6’s allegation regarding defendant Kovacevic’s statement.

      Furthermore, plaintiffs offer no counterargument to the fact that
Canopy’s independent auditors, after reviewing its financial statements,
concluded that the company was not obligated to disclose those provisions to
investors. While a clean audit does not rule out the possibility of finding
scienter, Papa, 2018 WL 3601229 at *19, it is difficult to conclude that
plaintiffs behaved recklessly in omitting to inform investors facts when trained
financial professionals investigating the company did not conclude that such a
disclosure was necessary. And there is no further independent evidence of
Canopy’s knowledge or recklessness.

      Finally, plaintiffs claim that they should enjoy the benefit of a strong
inference of scienter because the production and inventory issues at Canopy
concerned “core matters” of central importance to the company. (DE 68 at 52
(quoting Avaya, 564 F.3d at 269).) In Avaya, however, the court only concluded
that it was not plausible that the defendants were unaware of problems in
particularly important segments of the company. 564 F.3d at 269–72. Here,
however, there is no realistic dispute that Canopy’s executives were aware of
production and inventory issues. Plaintiffs have plausibly alleged that they
were. The sole issue here is a judgment call about the point at which those
issues, which were under investigation, instantiated themselves as problems
which the company was required to disclose. I find that plaintiffs have not pled



not indicate that Canopy was open with the public about the quality of its plants. Nor
would any reasonable investor rely on such photos as indications of product quality.
       Canopy also cites a video which was available for public viewing which showed
the quality of the plants at Aldergrove and Delta, claiming the existence of that video
put investors on notice of the production problems. Canopy omits to mention,
however, that the video in question was leaked. Canopy cannot prove a lack of scienter
based on disclosures which occurred against its will.

                                          84
sufficient facts to indicate that Canopy, possessing scienter, failed to disclose
any of the alleged production or inventory problems in a timely manner.

   V.       SECTION 20(a) ALLEGATIONS

         Since plaintiffs fail to adequately state Section 10(b) and Rule 10b-5
claims, I dismiss the Section 20(a) claims against the individual defendants.
Liability under Section 20(a) is predicated upon an independent violation of
“this chapter or the rules or regulations thereunder.” 15 U.S.C. § 78t-1(a);
Greebel v. FTP Software, Inc., 194 F.3d 185, 207 (1st Cir. 1999). Claims under
Section 20(a), therefore, are “derivative—requiring proof of a separate
underlying violation of the Exchange Act.” In re Milestone Scientific Sec. Litig.,
103 F. Supp. 2d 425, 474 (D.N.J. 2000). Plaintiffs have failed to plausibly
allege a predicate violation of Section 10(b) or Rule 10b-5, so I will dismiss their
20(a) claims.



   VI.      CONCLUSION

         For the foregoing reasons, defendants’ motion to dismiss is granted,
without prejudice to the filing of a proposed Third Amended Complaint within
30 days. An appropriate order accompanies this opinion.

Dated: May 6, 2021



                                               /s/ Kevin McNulty

                                               _____________________________
                                               KEVIN MCNULTY
                                               United States District Judge




                                          85
